Exhibit 10.1

 

 

 

FOURTEENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 3, 2019

among

GULFPORT ENERGY CORPORATION,

as Borrower,

THE BANK OF NOVA SCOTIA,

as Administrative Agent

and

The Lenders Party Hereto

THE BANK OF NOVA SCOTIA, KEYBANK NATIONAL ASSOCIATION,

and PNC BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

KEYBANK NATIONAL ASSOCIATION and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

WELLS FARGO BANK, N.A. and

BARCLAYS BANK PLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

FOURTEENTH AMENDMENT TO AMENDED

AND RESTATED CREDIT AGREEMENT

THIS FOURTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 3, 2019, among GULFPORT ENERGY
CORPORATION, a Delaware corporation (“Borrower”), THE BANK OF NOVA SCOTIA, as
Administrative Agent (“Administrative Agent”) and L/C Issuer, and the Lenders
party hereto.

R E C I T A L S

A.    Borrower, the financial institutions signing as Lenders thereto,
Administrative Agent and the other agents party thereto are parties to an
Amended and Restated Credit Agreement dated as of December 27, 2013, as amended
by a First Amendment to Amended and Restated Credit Agreement dated as of
April 23, 2014, a Second Amendment to Amended and Restated Credit Agreement
dated as of November 26, 2014, a Third Amendment to Amended and Restated Credit
Agreement dated as of April 10, 2015, a Fourth Amendment to Amended and Restated
Credit Agreement and Limited Consent and Waiver dated as of May 29, 2015, a
Fifth Amendment to Amended and Restated Credit Agreement dated as of
September 18, 2015, a Sixth Amendment to Amended and Restated Credit Agreement
dated as of February 19, 2016, a Seventh Amendment to Amended and Restated
Credit Agreement dated as of December 13, 2016, an Eighth Amendment to Amended
and Restated Credit Agreement dated as of March 29, 2017, a Ninth Amendment to
Amended and Restated Credit Agreement dated as of May 4, 2017, a Tenth Amendment
to Amended and Restated Credit Agreement dated as of October 4, 2017, an
Eleventh Amendment to Amended and Restated Credit Agreement dated as of
November 21, 2017, a Twelfth Amendment to Amended and Restated Credit Agreement
dated as of May 21, 2018, and a Thirteenth Amendment to Amended and Restated
Credit Agreement dated as of November 28, 2018 (collectively, the “Original
Credit Agreement”; the Original Credit Agreement as amended by this Amendment is
referred to herein as the “Credit Agreement”).

B.    The parties desire to amend the Original Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.    Same Terms. All terms used herein that are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, from and after the
Fourteenth Amendment Effective Date, (i) all references in the Original Credit
Agreement and, where appropriate in the context, in the other Loan Documents to
the “Agreement” shall mean the Original Credit Agreement, as amended and waived
by this Amendment, as the same may hereafter be amended and waived from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended and waived by the Modification Papers,
as the same may hereafter be amended and waived from time to time. In addition,
the following terms have the meanings set forth below:

“Modification Papers” means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

“Fourteenth Amendment Effective Date” has the meaning set forth in Section 2.

 

FOURTEENTH AMENDMENT – Page 1



--------------------------------------------------------------------------------

2.    Conditions Precedent. The obligations and agreements of the Lenders as set
forth in this Amendment are subject to the satisfaction, unless waived in
writing by Administrative Agent, of each of the following conditions (the first
day of satisfaction of all such conditions herein, the “Fourteenth Amendment
Effective Date”):

(a)    Fourteenth Amendment to Credit Agreement. This Amendment shall have been
duly executed and delivered by each of the parties hereto.

(b)    Fees and Expenses. Administrative Agent shall have received payment of
all invoiced out-of-pocket fees and expenses (including reasonable attorneys’
fees and expenses) incurred by Administrative Agent in connection with the
preparation, negotiation and execution of the Modification Papers.

3.    Amendment to Original Credit Agreement. On the Fourteenth Amendment
Effective Date, the Original Credit Agreement, including Schedule 1.01, Schedule
2.01 and Schedule 6.13, but excluding all other Schedules and Exhibits (which
shall remain unchanged), shall be amended in its entirety to read as set forth
on Annex I attached hereto.

4.    Reaffirmation of Borrowing Base. The Borrowing Base as of the Fourteenth
Amendment Effective Date shall be reaffirmed at $1,400,000,000. This
reaffirmation shall constitute the periodic determination scheduled to occur as
of April 1, 2019 under Section 4.02 of the Credit Agreement, and the Borrowing
Base as reaffirmed shall remain in effect until next redetermined pursuant to
the terms of the Credit Agreement.

5.    Post-Closing Obligations. Notwithstanding anything to the contrary herein
or in any other Loan Document, within 60 days after the Fourteenth Amendment
Effective Date (or such later date to which Administrative Agent shall agree in
writing in its sole discretion), Borrower shall deliver to Administrative Agent:

(a)    Oil and Gas Mortgages executed by one or more Loan Parties covering
Proved Mineral Interests sufficient such that the Recognized Value of all Proved
Mineral Interests under mortgage constitute at least 85% of the Recognized Value
of all Proved Mineral Interests evaluated in the most recent Reserve Report; and

(b)    title information and data reasonably acceptable to Administrative Agent
sufficient such that the Recognized Value of all Proved Mineral Interests for
which reasonably acceptable title assurances have been received by
Administrative Agent constitute at least 80% of the Recognized Value of all
Proved Mineral Interests evaluated in the most recent Reserve Report.

6.    Certain Representations. Borrower represents and warrants that, as of the
Fourteenth Amendment Effective Date: (a) Borrower has full power and authority
to execute the Modification Papers to which it is a party and such Modification
Papers constitute the legal, valid and binding obligation of Borrower
enforceable in accordance with their terms, except as enforceability may be
limited by general principles of equity and applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; (b) no authorization, approval, consent or other
action by, notice to, or filing with, any Governmental Authority or other Person
is required for the execution, delivery and performance by Borrower thereof; and
(c) no Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment. In addition,
Borrower represents that after giving effect to the Modification Papers, all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (provided that any
such representations or warranties that are, by their terms, already qualified
by reference to materiality shall be true and correct

 

FOURTEENTH AMENDMENT – Page 2



--------------------------------------------------------------------------------

without regard to such additional materiality qualification) on and as of the
Fourteenth Amendment Effective Date as if made on and as of such date except to
the extent that any such representation or warranty expressly relates to an
earlier date, in which case such representation or warranty is true and correct
in all material respects (or true and correct without regard to such additional
materiality qualification, as applicable) as of such earlier date.

7.    No Further Amendments. Except as previously amended or waived in writing
or as amended or waived hereby, the Original Credit Agreement shall remain
unchanged and all provisions shall remain fully effective between the parties
thereto.

8.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations, in each case as amended and waived hereby,
are payable in accordance with their terms, and Borrower waives any defense,
offset, counterclaim or recoupment with respect thereto. Borrower,
Administrative Agent, L/C Issuer and each Lender that is a party hereto do
hereby adopt, ratify and confirm the Original Credit Agreement, as amended and
waived hereby, and acknowledge and agree that the Original Credit Agreement, as
amended and waived hereby, is and remains in full force and effect. Borrower
acknowledges and agrees that its liabilities and obligations under the Original
Credit Agreement and under the other Loan Documents, in each case as amended and
waived hereby, are not impaired in any respect by this Amendment.

9.    Limitation on Agreements. The consents, waivers and modifications set
forth herein are limited precisely as written and shall not be deemed (a) to be
a consent under or a waiver of or an amendment to any other term or condition in
the Original Credit Agreement or any of the other Loan Documents, or (b) to
prejudice any other right or rights that Administrative Agent or the Lenders now
have or may have in the future under or in connection with the Original Credit
Agreement and the other Loan Documents, each as amended and waived hereby, or
any of the other documents referred to herein or therein. The Modification
Papers shall constitute Loan Documents for all purposes.

10.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Collateral Documents that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.

11.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.

12.    Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15 of the Original Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16 of the Original Credit Agreement captioned
“Waiver of Right to Trial by Jury” are incorporated herein by reference for all
purposes.

13.    Entirety, Etc. This Amendment, the other Modification Papers and all of
the other Loan Documents embody the entire agreement between the parties. THIS
AMENDMENT, THE OTHER MODIFICATION PAPERS AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[This space is left intentionally blank. Signature pages follow.]

 

FOURTEENTH AMENDMENT – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

BORROWER GULFPORT ENERGY CORPORATION

By:   /s/ Keri Crowell   Keri Crowell   Chief Financial Officer

 

FOURTEENTH AMENDMENT – Signature Page S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as Administrative
Agent and L/C Issuer

By:   /s/ Ryan Knape

Name:   Ryan Knape Title:   Director

 

LENDERS: THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender

By:   /s/ Ryan Knape

Name:   Ryan Knape Title:   Director

 

FOURTEENTH AMENDMENT – Signature Page S-2



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ George E. McKean

Name:   George E. McKean Title:   Senior Vice President

 

FOURTEENTH AMENDMENT – Signature Page S-3



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Sandra Salazar

Name:   Sandra Salazar Title:   Managing Director

 

FOURTEENTH AMENDMENT – Signature Page S-4



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

Cayman Islands Branch,

as a Lender

By:   /s/ Doreen Barr

Name:   Doreen Barr Title:   Authorized Signatory

 

By:   /s/ Christopher Zybrick

Name:   Christopher Zybrick Title:   Authorized Signatory

 

FOURTEENTH AMENDMENT – Signature Page S-5



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:   /s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

FOURTEENTH AMENDMENT – Signature Page S-6



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By:   /s/ Matthew W. Coleman

Name:   Matthew W. Coleman Title:   Director

 

FOURTEENTH AMENDMENT – Signature Page S-7



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:   /s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President

 

FOURTEENTH AMENDMENT – Signature Page S-8



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ Tara McLean

Name:   Tara McLean Title:   Vice President

 

FOURTEENTH AMENDMENT – Signature Page S-9



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:   /s/ Jo Linda Papadakis

Name:   Jo Linda Papadakis Title:   Authorized Officer

 

FOURTEENTH AMENDMENT – Signature Page S-10



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA, as a Lender

By:   /s/ Scott Easey

Name:   Scott Easey Title:   Associate Director

 

FOURTEENTH AMENDMENT – Signature Page S-11



--------------------------------------------------------------------------------

ZIONS BANCORPORATION, N.A. dba AMEGY BANK, as a Lender

By:   /s/ Jill McSorley

Name:   Jill McSorley Title:   Senior Vice President – Amegy Bank Division

 

FOURTEENTH AMENDMENT – Signature Page S-12



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender

By:   /s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director

 

By:   /s/ Michael Buono

Name:   Michael Buono Title:   AVP

 

FOURTEENTH AMENDMENT – Signature Page S-13



--------------------------------------------------------------------------------

IBERIABANK, as a Lender

By:   /s/ Moni Collins

Name:   Moni Collins Title:   Senior Vice President

 

FOURTEENTH AMENDMENT – Signature Page S-14



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

By:   /s/ Megan Kushner

Name:   Megan Kushner Title:   Vice President

 

FOURTEENTH AMENDMENT – Signature Page S-15



--------------------------------------------------------------------------------

BOKF, NA DBA BANK OF OKLAHOMA, as a Lender

By:   /s/ Drew Krittenbrink

Name:   Drew Krittenbrink Title:   Assistant Vice President

 

FOURTEENTH AMENDMENT – Signature Page S-16



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:   /s/ Thomas Kleiderer

Name:   Thomas Kleiderer Title:   Director

 

FOURTEENTH AMENDMENT – Signature Page S-17



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK BRANCH,

as a Lender

By:   /s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory

 

By:   /s/ Scott W. Danvers

Name:   Scott W. Danvers Title:   Authorized Signatory

 

FOURTEENTH AMENDMENT – Signature Page S-18



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender

By:   /s/ Brett Alsop

Name:   Brett Alsop Title:   Portfolio Manager

 

FOURTEENTH AMENDMENT – Signature Page S-19



--------------------------------------------------------------------------------

 

 

ANNEX I

TO FOURTEENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 27, 2013

among

GULFPORT ENERGY CORPORATION,

as Borrower,

THE BANK OF NOVA SCOTIA,

as Administrative Agent

and

The Lenders Party Hereto

THE BANK OF NOVA SCOTIA, KEYBANK NATIONAL ASSOCIATION,

and PNC BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

KEYBANK NATIONAL ASSOCIATION and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

WELLS FARGO BANK, N.A. and

BARCLAYS BANK PLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01. Defined Terms

     1  

1.02. Other Interpretive Provisions

     29  

1.03. Accounting Terms

     29  

1.04. Rounding

     30  

1.05. Times of Day

     30  

1.06. Letter of Credit Amounts

     30  

1.07. Divisions

     30  

1.08. Designation of Restricted and Unrestricted Subsidiaries

     30  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     32  

2.01. Loans

     32  

2.02. Borrowings, Conversions and Continuations of Loans

     32  

2.03. Letters of Credit

     35  

2.04. Prepayments

     41  

2.05. Termination or Reduction of Commitments; Increase and Reduction of
Aggregate Elected Commitment Amount

     42  

2.06. Repayment of Loans

     45  

2.07. Interest

     45  

2.08. Fees

     45  

2.09. Computation of Interest and Fees

     46  

2.10. Evidence of Debt

     46  

2.11. Payments Generally; Agent’s Clawback

     46  

2.12. Sharing of Payments

     48  

2.13. Collateral

     49  

2.14. Cash Collateral

     51  

2.15. Defaulting Lenders

     51  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     53  

3.01. Taxes

     53  

3.02. Illegality

     57  

3.03. Inability to Determine Rates

     57  

3.04. Increased Costs

     57  

3.05. Compensation for Losses

     59  

3.06. Mitigation Obligations; Replacement of Lenders

     59  

3.07. Effect of Benchmark Transition Event

     60  

3.08. Survival

     60  

ARTICLE IV. BORROWING BASE

     60  

4.01. Borrowing Base

     60  

4.02. Periodic Determinations of Borrowing Base

     61  

4.03. Special Determinations of Borrowing Base

     61  

4.04. General Procedures With Respect to Determination of Borrowing Base

     62  

 

i



--------------------------------------------------------------------------------

     Page  

4.05. Borrowing Base Reductions

     63  

4.06. Borrowing Base Deficiency

     63  

4.07. [Intentionally Omitted]

     64  

4.08. Mortgage of Additional Properties

     64  

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     65  

5.01. Conditions of Initial Credit Extension

     65  

5.02. Conditions to all Credit Extensions

     66  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     67  

6.01. Existence, Qualification and Power; Compliance with Laws

     67  

6.02. Authorization; No Contravention

     67  

6.03. Governmental Authorization; Other Consents

     67  

6.04. Binding Effect

     67  

6.05. Financial Statements; No Material Adverse Effect

     68  

6.06. Litigation

     68  

6.07. No Default

     68  

6.08. Ownership of Property; Liens

     68  

6.09. Environmental Compliance

     69  

6.10. Insurance

     69  

6.11. Taxes

     69  

6.12. ERISA Compliance

     69  

6.13. Subsidiaries

     70  

6.14. Margin Regulations; Investment Company Act

     70  

6.15. Disclosure

     70  

6.16. Compliance with Laws

     70  

6.17. Intellectual Property; Licenses, Etc

     70  

6.18. Rights in Collateral; Priority of Liens

     71  

6.19. Concerning the Collateral

     71  

6.20. Swap Contracts

     71  

6.21. Engineering Reports

     71  

6.22. Gas Balancing Agreements and Advance Payment Contracts

     71  

6.23. Warranties and Collateral Documents

     71  

6.24. Tax Shelter Regulations

     71  

6.25. Anti-Corruption Laws and Sanctions

     72  

6.26. Solvency

     72  

ARTICLE VII. AFFIRMATIVE COVENANTS

     72  

7.01. Financial Statements

     72  

7.02. Certificates; Other Information

     73  

7.03. Notices

     74  

7.04. Payment of Obligations

     75  

7.05. Preservation of Existence, Etc

     75  

7.06. Maintenance of Properties

     75  

7.07. Maintenance of Insurance

     75  

7.08. Compliance with Laws

     76  

7.09. Books and Records

     76  

7.10. Inspection Rights

     76  

 

ii



--------------------------------------------------------------------------------

     Page  

7.11. Use of Proceeds

     76  

7.12. Financial Covenants

     76  

7.13. Title Data

     77  

7.14. Additional Subsidiaries

     77  

7.15. Collateral

     77  

7.16. Further Assurances

     77  

7.17. Commodity Exchange Act Keepwell Provisions

     77  

7.18. Unrestricted Subsidiaries

     78  

ARTICLE VIII. NEGATIVE COVENANTS

     78  

8.01. Liens

     78  

8.02. Investments

     80  

8.03. Indebtedness

     81  

8.04. Fundamental Changes

     83  

8.05. Dispositions

     83  

8.06. Restricted Payments

     84  

8.07. Change of Operator

     85  

8.08. [Reserved]

     85  

8.09. Swap Contracts

     85  

8.10. Change in Nature of Business

     88  

8.11. Transactions with Affiliates

     88  

8.12. Burdensome Agreements

     88  

8.13. Use of Proceeds

     88  

8.14. Gas Balancing Agreements and Advance Payment Contracts

     89  

8.15. Accounting Changes

     89  

8.16. Maintenance of Deposit Accounts

     89  

8.17. Unrestricted Subsidiaries

     89  

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

     89  

9.01. Events of Default

     89  

9.02. Remedies Upon Event of Default

     91  

9.03. Application of Funds

     92  

ARTICLE X. ADMINISTRATIVE AGENT

     93  

10.01. Appointment and Authorization of Administrative Agent

     93  

10.02. Rights as a Lender

     93  

10.03. Exculpatory Provisions

     94  

10.04. Reliance by Administrative Agent

     94  

10.05. Delegation of Duties

     95  

10.06. Resignation of Agent

     95  

10.07. Non-Reliance on Agent and Other Lenders

     96  

10.08. No Other Duties, Etc

     96  

10.09. Administrative Agent May File Proofs of Claim

     97  

10.10. Collateral and Guarantor Matters

     97  

10.11. Cash Management Agreements and Swap Contracts

     99  

10.12. Certain ERISA Matters

     99  

 

iii



--------------------------------------------------------------------------------

     Page  

ARTICLE XI. MISCELLANEOUS

     100  

11.01. Amendments, Etc

     100  

11.02. Notices; Effectiveness; Electronic Communications

     102  

11.03. No Waiver; Cumulative Remedies; Enforcement

     104  

11.04. Expenses; Indemnity; Damage Waiver

     104  

11.05. Payments Set Aside

     106  

11.06. Successors and Assigns

     106  

11.07. Treatment of Certain Information; Confidentiality

     110  

11.08. Right of Setoff

     111  

11.09. Interest Rate Limitation

     111  

11.10. Counterparts; Integration; Effectiveness

     112  

11.11. Survival of Representations and Warranties

     112  

11.12. Severability

     112  

11.13. Legal Representation of Agent

     113  

11.14. Replacement of Lenders

     113  

11.15. Governing Law; Jurisdiction; Etc

     114  

11.16. Waiver of Right to Trial by Jury

     114  

11.17. USA PATRIOT Act Notice

     115  

11.18. No Advisory or Fiduciary Responsibility

     115  

11.19. Electronic Execution of Assignments

     115  

11.20. Concerning Swap Contracts

     115  

11.21. Concerning Cash Management Agreements

     116  

11.22. Time of the Essence

     116  

11.23. Entire Agreement

     116  

11.24. Excluded Swap Obligations

     116  

11.25. Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     117  

11.26. Acknowledgement Regarding Any Supported QFCs

     117  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Designated Investment Entities

2.01

   Commitments and Applicable Percentages

5.01

   Loan Documents to be Executed at Closing

6.06

   Litigation

6.09

   Environmental Matters

6.13

   Subsidiaries and Other Equity Investments

6.20

   Existing Swap Contracts

8.01

   Existing Liens

8.03

   Existing Indebtedness

11.02

   Administrative Agent’s Office, Certain Addresses for Notices

11.06

   Processing and Recording Fees

EXHIBITS

 

Form of

A

     Loan Notice

B

     Note

C

     Compliance Certificate

D

     Assignment and Assumption

E

     Opinion Matters

F

     Affidavit of Payment of Trade Bills

G

     Property Certificate

H

     Reconciliation Schedule

I

     Designated Investment Entity Certificate

J

     [Reserved]

K-1

     U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

K-2

     U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

K-3

     U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

K-4

     U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

L

     Elected Commitment Increase Certificate

M

     Additional Lender Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as of
December 27, 2013, among GULFPORT ENERGY CORPORATION, a Delaware corporation
(“Borrower”), each lender from time to time party hereto (collectively,
“Lenders” and individually, a “Lender”), and THE BANK OF NOVA SCOTIA, as
Administrative Agent, L/C Issuer and sole arranger and sole bookrunner.

R E C I T A L S

A.    The Borrower, the Administrative Agent and certain lenders have previously
entered into that certain Credit Agreement dated as of September 30, 2010, which
was then amended by that certain First Amendment to Credit Agreement dated as of
May 3, 2011, that certain Second Amendment to Credit Agreement dated as of 10:00
am, October 31, 2011, that certain Third Amendment to Credit Agreement dated as
of 12:00 pm, October 31, 2011, that certain Fourth Amendment to Credit Agreement
dated as of May 2, 2012, those two certain waiver and consent letters dated
October 1, 2012, that certain Fifth Amendment to Credit Agreement dated as of
October 9, 2012, that certain Sixth Amendment to Credit Agreement dated as of
October 17, 2012, that certain Seventh Amendment to Credit Agreement dated as of
December 18, 2012, that certain Eighth Amendment to Credit Agreement dated as of
June 6, 2013, and that certain Ninth Amendment to Credit Agreement, dated as of
November 22, 2013 (these twelve instruments are collectively referred to herein
as the “Existing Credit Agreement”).

B.    The parties desire to further amend the Existing Credit Agreement to make
certain agreed changes, and the parties deem it advantageous to restate the
terms and provisions of the Existing Credit Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree that the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition Hedges” has the meaning set forth in Section 8.09.

“Additional Lender” has the meaning set forth in Section 2.05(b)(i).

“Additional Lender Certificate” has the meaning set forth in
Section 2.05(b)(ii)(G).

“Administrative Agent” or “Agent” means Scotiabank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 11.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

 

CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Advance Payment Contract” means any contract whereby any Loan Party either
receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of hydrocarbons produced or to be produced from Mineral Interests owned by
any Loan Party and which Advance Payment is paid or to be paid in advance of
actual delivery of such production to or for the account of the purchaser
regardless of such production; provided that inclusion of the standard “take or
pay” provision in any gas sales or purchase contract or any other similar
contract shall not, in and of itself, constitute such contract as an Advance
Payment Contract for the purposes hereof.

“Affidavit of Payment of Trade Bills” means an affidavit in the form of
Exhibit F attached hereto.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all Lenders.

“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitment Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.05. The Aggregate Elected Commitment Amount as of the
Eleventh Amendment Effective Date is $1,000,000,000.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to Borrower or any of its Affiliates from time to time concerning or
relating to bribery or corruption, including the FCPA.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or otherwise or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Applicable Usage Level:

Applicable Rate

 

Applicable

Usage Level

  

Commitment fee

 

Eurodollar Rate

Loans and

Letters of Credit

 

Base Rate Loans

Level 1    0.375%   1.25%   0.25% Level 2    0.375%   1.50%   0.50% Level 3   
0.50%   1.75%   0.75% Level 4    0.50%   2.00%   1.00% Level 5    0.50%   2.25%
  1.25%

 

CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Applicable Usage Level shall become effective as of the date of the change in
the Applicable Usage Level. The Applicable Rate shall be Level 5 during any
period that a Borrowing Base Deficiency is being paid back in installments as
permitted by Section 4.06.

“Applicable Usage Level” means on any date the level set forth below that
corresponds to the percentage, as of the close of business on such day,
equivalent to (a) Total Outstandings, divided by (b) the then effective
Borrowing Base:

Applicable Usage Level

 

Level

  

Usage Percent

Level 1    Less than 25% Level 2    25% or greater but less than 50% Level 3   
50% or greater but less than 75% Level 4    75% or greater but less than 90%
Level 5    90% or greater

“Applicable Usury Laws” has the meaning set forth in Section 11.09 hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means, collectively, Scotiabank, Keybank National Association and PNC
Bank, National Association, each in its capacity as joint lead arranger and
joint bookrunner.

“ASC 815” means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board.

“Asset Disposition” means the sale, assignment, lease, license, transfer,
exchange or other Disposition by any Loan Party of any oil and gas property
included in the Borrowing Base, provided that the sale of the hydrocarbons,
including Advance Payment Contracts, and Swap Contracts, in the ordinary course
of business shall not be deemed to be an Asset Disposition.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by Agent, in substantially the form
of Exhibit D or any other form approved by Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Agent as its “prime
rate,” and (c) the Eurodollar Rate for an Interest Period of one month plus
1.00%. The “prime rate” is a rate set by Agent based upon various factors
including Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the Federal
Funds Rate, the prime rate or the Eurodollar Rate for a period of one month
shall be effective on the effective date of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by Agent and Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the Eurodollar Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by Agent and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurodollar Rate
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the Eurodollar Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making

 

CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

payments of interest and other administrative matters) that Agent reasonably
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Agent reasonably decides is necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the Eurodollar Rate permanently or
indefinitely ceases to provide the Eurodollar Rate; or (2) in the case of clause
(3) of the definition of “Benchmark Transition Event,” the date of the public
statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the
Eurodollar Rate announcing that such administrator has ceased or will cease to
provide the Eurodollar Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Eurodollar Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the Eurodollar Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the Eurodollar Rate, a resolution
authority with jurisdiction over the administrator for the Eurodollar Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the Eurodollar Rate, which states that the administrator of
the Eurodollar Rate has ceased or will cease to provide the Eurodollar Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Eurodollar Rate; or (3) a public statement or publication of information by
the regulatory supervisor for the administrator of the Eurodollar Rate
announcing that the Eurodollar Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, and agreed to by Borrower by notice to Agent
(in the case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.07 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.07.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefiting Guarantor” means a Guarantor for which funds or other support are
necessary for such Guarantor to constitute an Eligible Contract Participant.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Account” has the meaning specified in Section 2.11(a)(ii).

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Borrowing Base” means the maximum loan amount that may be supported by the oil
and gas properties of the Loan Parties included in the most recent Reserve
Report provided to Agent, as determined by Agent and approved by the Required
Lenders, or all of the Lenders, as applicable, in accordance with Article IV.

“Borrowing Base Deficiency” has the meaning specified in Section 4.06.

“Borrowing Base Deficiency Notice” has the meaning specified in Section 4.06.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Cash Collateralize” means to pledge and deposit with or deliver to Agent, for
the benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations or obligations of Lenders to fund participations in respect of L/C
Obligations, cash or deposit account balances, or, if the Administrative Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by Lenders). “Cash Collateral” shall have a corresponding meaning.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depositing, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Obligations” means all obligations, indebtedness, and
liabilities of Borrower and any Restricted Subsidiary arising under any Secured
Cash Management Agreement, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and other amounts that accrue

 

CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

after the commencement by or against Borrower or any Restricted Subsidiary of
any proceeding under any Debtor Relief Law naming the Borrower or such
Restricted Subsidiary as the debtor in such proceeding, regardless of whether
such interest, fees or other amounts are allowed claims in such proceeding.

“Cash Management Party” means any Person that is a Lender or an Affiliate of a
Lender and is a party to a Cash Management Agreement with Borrower or any
Restricted Subsidiary.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means, with respect to any Loan Party other than Borrower,
an event or series of events by which Borrower ceases to Control such Loan
Party, and means with respect to Borrower, any event or series of events by
which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than one or more Permitted Holders becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 40% or more of the voting power
of the Equity Interests of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);

(b)    any Person or two or more Persons (other than Permitted Holders) acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of such Person, or control
over the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
Person(s) or group has the right to acquire pursuant to any option right)
representing 40% or more of the combined voting power of such securities;

provided, for avoidance of doubt, a Disposition of Equity Interests among Loan
Parties permitted by Section 8.05(c) shall not be considered a Change of
Control.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant to the Collateral Documents.

“Collateral Documents” means all Oil and Gas Mortgages, each Security Agreement,
each Subsidiary Security Agreement, each Pledge Agreement, each Subsidiary
Pledge Agreement, and all other agreements, instruments and documents (other
than Lender Swap Contracts and Secured Cash Management Agreements) now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to Agent in Collateral
securing all or part of the Obligations, each in form and substance satisfactory
to Agent.

“Commitment” means, as to each Lender at any time, its obligation to (a) make
Loans to Borrower pursuant to Section 2.01, and (b) purchase participations in
L/C Obligations, in an aggregate principal amount equal to the least of (i) such
Lender’s Applicable Percentage of the Maximum Facility Amount, (ii) such
Lender’s Applicable Percentage of the then effective Borrowing Base, and
(iii) such Lender’s Elected Commitment Amount.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contributed Value” means, with respect to any JV Non-Borrowing Base Property
Investment, the fair market value thereof on the date contributed to a joint
venture, as such value is reasonably determined by the board of directors or a
Responsible Officer of Borrower and, if requested by Agent, described on a
certificate of a Responsible Officer of Borrower certifying to that effect.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.26.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, but in each case in no event in
excess of the Maximum Rate, and (b) when used with respect to L/C Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer and each
Lender.

“Designated Investment Entities” means the Persons listed on Schedule 1.01, as
updated from time to time by Borrower by written notice to Agent, which Persons
are primarily engaged in any business or activity relating to or arising from
exploration for or acquisition, exploitation, development, production,
treatment, processing, storage, transportation, gathering, marketing or other
handling of oil, natural gas, other hydrocarbons, sand, minerals and all
constituents, elements or compounds thereof, and

 

CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

other products commonly created, recovered or produced in association therewith
or refined or processed therefrom, Mineral Interests and related intellectual
property, or any activity necessary, appropriate or incidental to any of the
foregoing, including oilfield services, administrative services and other
services used or useful in connection with any of the foregoing; provided that
(i) no Restricted Subsidiary shall be a Designated Investment Entity and
(ii) any Designated Investment Entity that shall at any time meet the definition
of “Restricted Subsidiary” shall thereafter cease to be a Designated Investment
Entity.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any Asset Disposition and any sale, assignment, transfer
or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Restricted Subsidiary” means a Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by
Agent or (ii) a notification by the Required Lenders to Agent (with a copy to
Borrower) that the Required Lenders and Borrower have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 3.07, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Rate, and (2) (i) the election by Agent
and Borrower or (ii) the election by the Required Lenders and Borrower to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to the Lenders or by the
Required Lenders of written notice of such election to Agent.

“EBITDAX” means net income, excluding (i) any non-cash revenue or expense
associated with Swap Contracts resulting from ASC 815 and (ii) any cash or
non-cash revenue or expense attributable to minority investments, plus without
duplication and, in the case of expenses, to the extent deducted from revenues
in determining net income, the sum of (a) the aggregate amount of consolidated
Interest Expense for such period, (b) the aggregate amount of income, franchise,
capital or similar tax expense (other than ad valorem taxes) for such period,
(c) all amounts attributable to depletion, depreciation, amortization and asset
or goodwill impairment or writedown for such period, (d) all other non-cash
charges, (e) exploration costs deducted in determining net income under
successful efforts accounting, (f) actual cash distributions received from
minority investments (but, for the avoidance of doubt, not including proceeds
received from Dispositions of such minority investments), (g) to the extent
actually reimbursed by insurance, expenses with respect to liability on casualty
events or business interruption, and (h) all reasonable transaction expenses
related to Dispositions and acquisitions of assets, investments and debt and
equity offerings by any Loan Party (in each case whether or not successful,
provided that expenses related to unsuccessful Dispositions shall be limited to
$3,000,000 in the aggregate for the period from the Closing Date to the Maturity
Date), all determined on a consolidated basis with respect to Borrower and its
Restricted Subsidiaries in accordance with GAAP, using the results of the
twelve-month period ending with that reporting period. For the purposes of
calculating EBITDAX for any test period of four consecutive fiscal quarters
(each, a “Reference Period”), (i) if during such Reference Period Borrower or
any Restricted Subsidiary shall have made a Material Disposition or Material
Acquisition, EBITDAX for such Reference Period shall be calculated on a pro
forma basis as if such Material Disposition or Material Acquisition had occurred
on the first day of such Reference Period, and (ii) solely with respect to
calculations made in connection with determining pro forma compliance with
covenants

 

CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

set forth in the Loan Documents, EBITDAX for a Reference Period shall be
calculated on a pro forma basis as if Material Dispositions and Material
Acquisitions made during or after the end of the Reference Period but on or
before the date of determination had occurred on the first day of such Reference
Period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Elected Commitment Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Elected
Commitment”, as the same may be increased, reduced or terminated from time to
time in connection with an increase, reduction or termination of the Aggregate
Elected Commitment Amount pursuant to Section 2.05.

“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.05(b)(ii)(F).

“Eleventh Amendment Effective Date” means November 21, 2017.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or
any of Borrower’s Affiliates or Subsidiaries.

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

Eurodollar Rate =  

Eurodollar Base Rate

  1.00 – Eurodollar Reserve Percentage

, provided that if the “Eurodollar Rate” shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement;

Where,

“Eurodollar Base Rate” means, for such Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%):

(a)    the rate per annum equal to the rate determined by Agent to be the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other

 

CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

Person that takes over the administration of such rate) that appears on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or any
successor thereto) for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or

(b)    if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by Agent to be the offered rate on such
other page or other service that displays an average London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c)    if the rates referenced in the preceding clauses (a) and (b) are not
available, Agent shall determine such rate as the average of quotations for
three (3) major New York money center banks of whom the Agent shall inquire as
the “London Interbank Offered Rate” for deposits in U.S. Dollars at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Accounts” means accounts exclusively used for payroll, payroll taxes
or other employee wage and benefit payments, accounts exclusively holding assets
subject to an escrow or purchase price adjustment mechanism, and accounts that
exclusively hold funds belonging to, or for the benefit of, a Person other than
a Loan Party, and accounts having average daily collected balances not greater
than $2,500,000 during the most recently completed calendar quarter (or for any
account opened after the most recently completed calendar quarter, that will
have an average daily collected balance not greater than $2,500,000 as of the
end of the calendar quarter during which such account was opened).

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation, if and to
the extent that, all or a portion of the joint and several liability or the
guaranty of such Loan Party for, or the grant by such Loan Party of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or the grant of such security interest or other Lien
becomes effective with respect to, or any other time such Loan Party is by
virtue of such guarantee or grant of such security interest or other Lien
otherwise

 

CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

deemed to enter into, such Swap Obligation. If a Swap Obligation arises under a
Master Agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee, security interest or other Lien is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Sections 3.06(b) and 11.14) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in Recital A.

“Existing Lenders” means each “Lender” (as defined in the Existing Credit
Agreement) that is a party to the Existing Credit Agreement immediately prior to
the Closing Date.

“Exiting Lenders” means each Existing Lender who is not a Lender under this
Agreement on the Closing Date and who is identified as having the status of an
Exiting Lender on the applicable signature page hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Agent on
such day on such transactions as determined by Agent, provided that if the
‘‘Federal Funds Rate’’ shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement dated December 19, 2013, between
Borrower and Agent or any subsequent letter agreement between Borrower and Agent
that by its terms replaces such letter agreement.

“Filing” has the meaning specified in Section 6.03.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender acting in the capacity of the L/C Issuer). For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fourteenth Amendment Effective Date” means June 3, 2019.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by the L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gas Balancing Agreement” means any agreement or arrangement whereby any Loan
Party, or any other party having an interest in any hydrocarbons to be produced
from Mineral Interests in which any Loan Party owns an interest, has a right to
take more than its proportionate share of production therefrom.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such

 

CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, collectively, each Domestic Restricted Subsidiary of Borrower
that now or hereafter executes a Guaranty pursuant to Section 7.14, and any
other Person that subsequently guarantees the payment and performance of the
Obligations.

“Guaranty” means, collectively, any Guaranty made by a Guarantor in favor of
Agent for the benefit of the Secured Parties, in form and substance satisfactory
to Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes, the release or presence of which requires reporting,
permitting, remediation or investigation pursuant to any Environmental Law.

“Hedging Notional Volume Measurement Quarter” has the meaning set forth in
Section 8.09(a)(ii).

“Increasing Lender” has the meaning set forth in Section 2.05(b)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    capital leases and Synthetic Lease Obligations;

 

CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)    all Guarantees of such Person in respect of any of the foregoing.

The amount of any unassumed Indebtedness under clause (e) above shall be deemed
to be the lesser of the amount of such Indebtedness and the fair market value of
the property of such Person securing such Indebtedness. For all purposes hereof,
the Indebtedness of any Person shall include the Indebtedness of any partnership
or other entity where owners of Equity Interests thereof have liability for the
obligations of such entity in which such Person is a general partner or owner of
Equity Interests, unless (1) such Indebtedness is expressly made non-recourse to
such Person, or (2) such Indebtedness is owed by such Person to the owners of
the Equity Interests thereof. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. Notwithstanding the foregoing, it is understood
and agreed that Indebtedness shall not include (x) obligations under agreements
providing for earnouts, the adjustment of the purchase price, working capital or
similar adjustments in connection with any Investment, acquisition or
Disposition and indemnity obligations under such agreements, (y) obligations
which are identified as liabilities on a Person’s balance sheet in accordance
with GAAP in connection with a noncompete, consulting or other similar
arrangement or (z) obligations to make Investments. For avoidance of doubt,
Indebtedness does not include Wexford ULC Obligations.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Expense” means, as of the last day of any fiscal quarter, the interest
expense, both expensed and capitalized (including the interest component in
respect of capitalized lease obligations), accrued or paid by Borrower and its
Restricted Subsidiaries during such period, determined on a consolidated basis
in accordance with GAAP, using the results of the twelve-month period ending
with that reporting period.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or twelve
months thereafter, as selected by Borrower in its Loan Notice; provided that:

 

CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership interest and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Restricted Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“JV Investments Amount” means Investments consisting solely of any combination
of cash and the Contributed Value of JV Non-Borrowing Base Property Investments.

“JV Non-Borrowing Base Property Investment” means oil and gas or other
properties of the Borrower or any Restricted Subsidiary not included in the
Borrowing Base that are contributed to a joint venture under Section 8.02(j).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is seven days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

“L/C Fee” has the meaning specified in Section 2.03(i).

“L/C Issuer” means Scotiabank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means, at any time, an amount equal to the greater of
$150,000,000 or 40% of the Aggregate Commitments existing at such time. The L/C
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Swap Contract” means any Swap Contract between Borrower or any
Restricted Subsidiary and any Swap Lender. “Lender Swap Contract” shall not
include any transactions or confirmations with a counterparty entered into after
such counterparty ceases to be a Lender or an Affiliate of a Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means the sum of cash on hand plus the difference between the
Aggregate Commitments and the Total Outstandings.

“Loan” has the meaning specified in Section 2.01.

 

CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, each Collateral Document, each Guaranty, each Affidavit of Payment of
Trade Bills, each Property Certificate, each Reconciliation Schedule, each Title
Indemnity Agreement, each Security Agreement, each Subsidiary Security
Agreement, each Pledge Agreement, each Subsidiary Pledge Agreement, and all
other documents and instruments executed and/or delivered by any Loan Party in
connection with any Loan, together with all renewals, extensions, modifications
and amendments from time to time of any such document, including any of the
foregoing executed in connection with the Existing Credit Agreement and still in
effect, but excluding any Lender Swap Contract and any Secured Cash Management
Agreement.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Majority Lenders.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of properties (including by way of merger or consolidation) that
involves the payment of consideration by Borrower and its Restricted
Subsidiaries in excess of $50,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) of Borrower or Borrower and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material adverse change in, or a material adverse effect upon, Mortgaged
Properties having an aggregate value in excess of $20,000,000 as reflected in
the most recent Reserve Report furnished to Agent.

“Material Disposition” means any Disposition of property or series of related
Dispositions of properties that yields gross proceeds to Borrower or any of its
Restricted Subsidiaries in excess of $50,000,000.

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Loan Party is a party or by which any Mineral Interest owned by any
Loan Party is bound, a net gas imbalance to Borrower or any other Loan Party,
individually or taken as a whole in excess of $1,000,000. Gas imbalances will be
determined based on written agreements, if any, specifying the method of
calculation thereof, or, alternatively, if no such agreements are in existence,
gas imbalances will be calculated by multiplying (x) the volume of gas imbalance
as of the date of calculation (expressed in thousand cubic feet) by (y) the
heating value in BTU’s per thousand cubic feet, times the Henry Hub average
daily spot price for the month immediately preceding the date of calculation,
adjusted for location differential and transportation costs based on the
location where the Mineral Interests giving rise to the imbalances are located.

 

CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

“Maturity Date” means December 13, 2021; provided however that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Amount” and “Maximum Rate” have the meanings specified in
Section 11.09.

“Maximum Facility Amount” means $1,500,000,000.

“Mineral Interests” means (a) all present and future interests and estates
existing under any oil and gas leases including without limitation working
interests, royalties, overriding royalties, production payments and net profits
interests, (b) all present and future rights in mineral fee interests and rights
therein, including without limitation, any reversionary or carried interests
relating thereto, (c) all rights, titles and interests created by or arising
under the terms of all present and future unitization, communitization, and
pooling arrangements (and all properties covered and units created thereby)
whether arising by contract or operation of Law which now or hereafter include
all or any part of the foregoing, and (d) all rights, remedies, powers and
privileges with respect to all of the foregoing.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by Administrative Agent and the L/C Issuer in their sole discretion.

“Monthly Reduction Amount” has the meaning specified in Section 4.05.

“Mortgaged Properties” means all present and future Mineral Interests of one or
more Loan Parties in all oil and gas properties in which such Loan Parties have
granted or do hereafter grant a mortgage or Lien to Agent for the ratable
benefit of the Secured Parties.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Funded Debt” means, as of any date of determination, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, (i) the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Indebtedness in respect of capital leases, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Restricted Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or other entity where owners of
Equity Interests thereof have liability for the obligations of such entity in
which the Borrower or a Restricted Subsidiary is a general partner or owner of
such Equity Interests, unless (1) such Indebtedness is expressly made
non-recourse to the Borrower or such Restricted Subsidiary, or (2) such
Indebtedness is owed by such entity to the owners of the Equity Interests
thereof, minus (ii) the amount of cash and short-term investments of Borrower
and its Restricted Subsidiaries at the end of the relevant fiscal quarter with
respect to which the ratio of Net Funded Debt to EBITDAX is being calculated.
For avoidance of doubt, Net Funded Debt does not include Wexford ULC
Obligations.

 

CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“Ninth Amendment Effective Date” means May 4, 2017.

“Non-Consenting Lender” has the meaning set forth in Section 11.14.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B, and all
renewals, extensions, modifications and amendments thereto, and substitutions
therefor.

“Obligations” means, collectively, (i) all advances to and all debts,
obligations, liabilities (including all renewals and extensions thereof, or any
part thereof), and all covenants and duties of, any Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit,
including all obligations of any Loan Party described in Section 11.04 hereof,
(ii) net obligations under any Lender Swap Contract (which net obligations shall
be deemed to be the Swap Termination Value as of the date the Obligations are
being determined), provided that notwithstanding anything to the contrary herein
or in any other Loan Document, “Obligations” shall not include, with respect to
any Loan Party, any Excluded Swap Obligations of such Loan Party, and (iii) all
Cash Management Obligations, in any case described in the foregoing clauses (i),
(ii) and (iii), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Mortgage” has the meaning specified in Section 2.13(a).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, trust or other form of business entity, the partnership or
other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Holder” means (i) Charles E. Davidson, (ii) the members of the
immediate family of Charles E. Davidson, (iii) any trust created for the benefit
of the Persons described in clause (i) or (ii) above or any of their estates, or
(iv) any Person that is Controlled by any Person described in clauses (i), (ii)
or (iii) above or any Related Party of any such Person described in clauses (i),
(ii) or (iii).

“Permitted Liens” has the meaning specified in Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, association, company, partnership, Governmental Authority or other
entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreement” has the meaning specified in Section 2.13(d).

“Pro Forma Property” has the meaning set forth in Section 8.09.

“Projected Oil and Gas Production” means the projected production of oil or gas
or natural gas liquids (measured by volume unit or BTU equivalent, not sales
price) for the term of the contracts or a particular month, as applicable, from
properties and interests owned by a Loan Party which are located in or offshore
of the United States, as reasonably approved by the Administrative Agent.

“Property Certificate” means a certificate substantially in the form of
Exhibit G attached hereto.

“Proved Mineral Interest” means, collectively, (i) all Mineral Interests which
constitute proved developed producing reserves, (ii) all Mineral Interests which
constitute proved developed non-producing reserves, and (iii) all Mineral
Interests which constitute proved undeveloped reserves.

 

CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

“Proved Reserves” means ‘Proved Reserves’ as defined in the Reserve Definitions.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 7.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.26.

“Qualified ECP Guarantor” means, with respect to any Benefiting Guarantor in
respect of any Swap Obligation, each Loan Party that, at the time of the
guaranty by such Benefiting Guarantor of, or grant by such Benefiting Guarantor
of a security interest or other Lien securing, such Swap Obligation is entered
into or becomes effective with respect to, or at any other time such Benefiting
Guarantor is by virtue of such guaranty or grant of a security interest or other
Lien otherwise deemed to enter into, such Swap Obligation, constitutes an
Eligible Contract Participant and can cause such Benefiting Guarantor to qualify
as an Eligible Contract Participant at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.

“Recognized Value” means the value determined by Lenders attributed to the
Mineral Interests in the oil and gas properties of the Loan Parties from the
most recent determination of the Borrowing Base, based upon the discounted
present value of the estimated net cash flow to be realized from the production
of hydrocarbons from such Mineral Interests and the other standards specified in
Section 4.01 hereof.

“Reconciliation Schedule” means a schedule substantially in the form of
Exhibit H attached hereto.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release Date” has the meaning specified in Section 10.10(b)(i).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, an L/C Application.

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
at least 66-2/3% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Reserve Definitions” means, at any time, the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at such time and acceptable to the Agent.

“Reserve Report” means a report in form and substance satisfactory to Agent
evaluating the oil and gas reserves attributable to the Mineral Interests of the
Loan Parties in certain of their oil and gas properties, which shall at a
minimum include the Mortgaged Properties, and which shall, among other things,
(a) identify the wells covered thereby, (b) specify such engineers’ opinions
with respect to the total volume of reserves (the “available reserves”) of
hydrocarbons (using the terms or categories “proved developed producing
reserves,” “proved developed nonproducing reserves” and “proved undeveloped
reserves”) which Borrower has advised such engineers that the Loan Parties have
the right to produce for their own account, (c) set forth such engineers’
opinions with respect to the projected future cash proceeds from the available
reserves, discounted for present value at a rate acceptable to Agent, for each
calendar year or portion thereof after the date of such findings and data,
(d) set forth such engineers’ opinions with respect to the projected future rate
of production of the available reserves, (e) contain such other information as
requested by Agent with respect to the projected rate of production, gross
revenues, operating expenses, taxes, capital costs, net revenues and present
value of future net revenues attributable to such reserves and production
therefrom, and (f) contain a statement of the price and escalation parameters,
procedures and assumptions upon which such determinations were based.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of (a) notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Agent, and (b) delivery of the certificates pursuant to
Section 5.01(a)(iii), the secretary or any assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
or on account of any return of capital to Borrower’s stockholders, partners or
members (or the equivalent Person thereof).

“Restricted Subsidiary” means any Subsidiary of Borrower other than an
Unrestricted Subsidiary.

 

CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, at the time of the Second
Amendment to this Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scotiabank” means The Bank of Nova Scotia, a financial institution organized
under the laws of Canada.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower or any Restricted Subsidiary and any Cash
Management Party.

“Secured Parties” means, collectively, Administrative Agent, the Lenders, L/C
Issuer, the beneficiaries of each indemnification obligation undertaken by any
Loan Party under any Loan Documents, and the permitted successors and assigns of
each of the foregoing, the Swap Lenders and the Cash Management Parties.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Agreement” has the meaning specified in Section 2.13(c).

“Senior Notes” means any unsecured Indebtedness of Borrower (and any unsecured
Guarantees thereof by the Guarantors) in an aggregate principal amount not
exceeding $2,100,000,000.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, and (d) such Person is able
to pay its debts and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified QFC” has the meaning specified in Section 11.26.

 

CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the Equity Interests
having ordinary voting power for the election of directors or other governing
body (other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

“Subsidiary Pledge Agreement” has the meaning specified in Section 2.13(e).

“Subsidiary Security Agreement” has the meaning specified in Section 2.13(e).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, forward sale of production,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Contract. “Swap Contract” shall include any agreement, contract or
transaction that constitutes a ‘swap’ within the meaning of Section 1a(47) of
the Commodity Exchange Act. Notwithstanding the foregoing, ‘Swap Contract’ shall
not include any agreement or obligation to sell, at an index-based price, any
commodity that is intended to be physically settled.

“Swap Lender” means any Person that entered into a Swap Contract with Borrower
or any Restricted Subsidiary before or while such Person was a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including any such obligation comprised of a guaranty or a security interest or
other Lien.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tested Swap Contracts” has the meaning set forth in Section 8.09.

“Texaco Lien” means a Lien securing obligations relating to plugging, replugging
and abandonment of oil and gas wells and injection and disposal wells acquired
from Texaco Exploration and Production, Inc. pursuant to documentation dated as
of March 11, 1997, relating to properties of Borrower known as the West Cote
Blanche Bay properties.

“Threshold” has the meaning set forth in Section 8.09.

“Title Indemnity Agreement” means a title indemnity from Borrower regarding
title to the Mineral Interests of the Loan Parties in the Mortgaged Properties
included in the Borrowing Base.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Twelfth Amendment Effective Date” means May 21, 2018.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) initially, so long as it otherwise
constitutes a Subsidiary, meets the requirements of Section 1.08 and has not
been designated a Restricted Subsidiary, any Subsidiary of the Borrower
designated as an Unrestricted Subsidiary on Schedule 6.13 on the Fourteenth
Amendment Effective Date, and (b) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary after the Fourteenth Amendment
Effective Date in accordance with, and subject to the satisfaction of the
conditions set forth in, Section 1.08.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.26.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Wexford ULC Obligations” means any obligations which Grizzly Holdings, Inc. (a
Restricted Subsidiary Controlled by Borrower) may owe to Grizzly Oil Sands Inc.
(an entity Controlled by Wexford Capital LP) arising by virtue of the fact that
both Grizzly Holdings, Inc. and Grizzly Oil Sands Inc. are owners of Equity
Interests in Grizzly Oil Sands ULC, a corporation formed under the laws of
Alberta, Canada.

 

CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    For purposes of Section 9.01, a breach of a financial covenant contained
in Section 7.12 shall be deemed to have occurred as of any date of reasonable
determination thereof by the Agent on or after the last date of any specified
measuring period, regardless of when the financial statements or the Compliance
Certificate reflecting such breach are delivered to the Agent and the Lenders.

1.03. Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Borrower or the Majority Lenders shall so request, Agent, Lenders
and Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Borrower and the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified herein the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07. Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

1.08. Designation of Restricted and Unrestricted Subsidiaries.

(a)    Unless designated as an Unrestricted Subsidiary on Schedule 6.13 as of
the Fourteenth Amendment Effective Date or thereafter, in compliance with
Section 1.08(b) or (d), any Person that becomes a Subsidiary of the Borrower or
any of its Restricted Subsidiaries shall be classified as a Restricted
Subsidiary.

(b)    The Borrower may designate by written notification thereof, including by
delivery of an updated Schedule 6.13, to the Administrative Agent, any
Restricted Subsidiary, including a newly or to be formed or newly or to be
acquired Subsidiary, as an Unrestricted Subsidiary if: (i) prior, and
immediately after giving effect, to such designation, (A) neither a Default nor
a Borrowing Base Deficiency would exist, and (B) the representations and
warranties of Borrower and its Restricted Subsidiaries contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) on and as of such date
as if made on and as of the date of such designation (or, if stated to have

 

CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

been made expressly as of an earlier date, were true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) as of such date);
(ii) after giving effect to such designation and all contemporaneous
transactions, including designations under indentures and other agreements, such
Subsidiary is not a “restricted subsidiary” for purposes of any indenture or
other agreement governing Indebtedness of the Borrower or a Restricted
Subsidiary; (iii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary in an amount equal to the fair market value as of the
date of such designation of the Borrower’s and its Restricted Subsidiaries’
direct ownership interests in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 8.02(k);
(iv) such Person does not own or operate any Oil and Gas Properties included in
the most recently delivered Reserve Report for which a Borrowing Base has been
established, other than Oil and Gas Properties permitted to be Disposed of
pursuant to Section 8.05(h) (which designation shall be deemed to constitute an
Asset Disposition thereunder); (v) after giving effect to such designation and
all contemporaneous transactions, such Subsidiary is in compliance with the
requirements of Section 7.18; and (vi) the Administrative Agent shall have
received a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying as to the
satisfaction of the conditions and matters set forth in clauses (i)-(v) above
(and in the case of clause (iii) above, setting forth reasonably detailed
calculations demonstrating compliance on a pro forma basis with the covenants
set forth in Section 7.12). Except as provided in this Section 1.08(b), no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary.

(c)    If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements for an Unrestricted Subsidiary set forth in Section 7.18, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
(and, for the avoidance of doubt, any Investment, Indebtedness and Liens of such
Subsidiary existing at such time shall be deemed to be incurred by such
Subsidiary as of such time and, if such Investments, Indebtedness and Liens are
not permitted to be incurred as of such time under Article VIII, an Event of
Default shall occur).

(d)    The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if (i) prior, and immediately after giving effect, to such
designation, (A) no Default, Event of Default or Borrowing Base Deficiency
exists or would result from such designation, (B) the Borrower shall be in
compliance, on a pro forma basis, with the covenants set forth in Section 7.12,
and (C) the representations and warranties of Borrower and its Restricted
Subsidiaries contained in this Agreement and each of the other Loan Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of such date as if made on and as of the date
of such designation (or, if stated to have been made expressly as of an earlier
date, were true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) as of such date); (ii) after giving effect to such
designation, the Borrower complies with the requirements of Section 7.14
(subject to the compliance period contemplated by such Section) and
Section 7.18; (iii) the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Investment, Indebtedness, or Liens of such Subsidiary existing at such
time, and the Borrower shall be in compliance with Article VIII after giving
effect to such designation; and (iv) the Administrative Agent shall have
received a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying as to the
satisfaction of the conditions and matters set forth in clauses (i)-(iii) above
(and in the case of clause (i)(B) above, setting forth reasonably detailed
calculations demonstrating compliance on a pro forma basis with the covenants
set forth in Section 7.12).

 

CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing,
(a) the Total Outstandings shall not exceed the Aggregate Commitments, and
(b) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.04, and reborrow under
this Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to Agent, which may be given by telephone. Each such notice
must be received by Agent not later than 11:00 a.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans,
whereupon Agent shall give prompt notice to Lenders of such request and, in the
case of Eurodollar Rate Loans, determine whether the requested Interest Period
is acceptable to all of them. In the case of Eurodollar Rate Loans, not later
than 12:00 p.m., three (3) Business Days before the requested date of such
Borrowing, conversion or continuation, Agent shall notify Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all Lenders. Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$250,000 in excess thereof. Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b)    Following receipt of a Loan Notice, Agent shall promptly notify each
Lender of the amount of its Applicable Percentage of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by Borrower,
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to Agent in
immediately available funds at Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such

 

CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

Borrowing is the initial Credit Extension, Section 5.01), Agent shall make all
funds so received available to Borrower in like funds as received by Agent
either by (i) crediting the account of Borrower on the books of Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and acceptable to) Agent by Borrower;
provided, however, that if, on the date the Loan Notice with respect to such
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing first, shall be applied, to the payment in full of
any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

(c)    During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Majority Lenders, and, during the existence of a Default, the Majority Lenders
may demand that any or all of the then outstanding Eurodollar Rate Loans be
converted immediately to Base Rate Loans and Borrower agrees to pay all amounts
due under Section 3.05 in accordance with the terms thereof due to any such
conversion.

(d)    Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, Agent
shall notify Borrower and Lenders of any change in Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to Loans.

(f)    Credit Extensions under the Existing Credit Agreement.

(i)    On the Closing Date:

(A)    Borrower shall pay all accrued and unpaid fees that are outstanding under
the Existing Credit Agreement;

(B)    each “Base Rate Loan” and “Eurodollar Rate Loan” outstanding under the
Existing Credit Agreement shall be deemed to be continued as existing Loans
under this Agreement and not as a novation;

(C)    any Letters of Credit outstanding under the Existing Credit Agreement
shall be deemed issued under this Agreement; and

(D)    the Existing Credit Agreement and the commitments thereunder shall be
superseded by this Agreement.

(ii)    It is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of Borrower
outstanding thereunder. To the extent not amended and restated as of the Closing
Date, the Loan Documents executed in connection with the Existing Credit
Agreement and in effect prior to the Closing Date (the “Existing Loan
Documents”) shall continue in full force and effect, are hereby ratified,
reaffirmed and confirmed in all respects, and shall, for the avoidance of doubt,
constitute “Loan Documents” under this Agreement. The terms of the Loan
Documents that correspond to the Existing Loan Documents that have been amended
and restated as of the Closing Date shall govern for any period occurring on or
after the Closing Date, and the terms of such Existing Loan

 

CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

Documents prior to their amendment and restatement shall govern for any period
beginning before the Closing Date and ending on the day immediately preceding
the Closing Date. In furtherance of the foregoing, (i) each reference in any
Loan Document to the “Credit Agreement”, any other Loan Document that is being
amended and restated as of the Closing Date, “thereunder”, “thereof” or words of
like import, is hereby amended, mutatis mutandis, as applicable in the context,
to be a reference to, and shall thereafter mean, this Agreement or such other
amended and restated Loan Document, as applicable in the context (as each may be
amended, modified or supplemented and in effect from time to time) and (ii) the
definition of any term defined in any Loan Document by reference to the terms
defined in the “Credit Agreement” or any other Loan Document that is being
amended and restated as of the Closing Date is hereby amended to be defined by
reference to the defined term in this Agreement or such other amended and
restated Loan Document, as applicable (as each may be amended, modified or
supplemented and in effect from time to time).

(iii)    In connection with the foregoing clause (ii), (A) the Borrower
releases, waives and discharges any claims or causes of action which it may have
as of the Closing Date against the Exiting Lenders arising under the Existing
Credit Agreement or any of the other Loan Documents (as defined in the Existing
Credit Agreement) or relating to their performance thereunder and (B) the Agent,
the Existing Lenders and the Lenders waive any breach of or default under
Section 2.13 or 7.15 of the Existing Credit Agreement (but such waiver does not
constitute a waiver of any breach of or default under Section 2.13 or 7.15 of
this Agreement, after giving effect to the amendment and restatement of the
Existing Credit Agreement into this Agreement).

(iv)    Concurrently with the Closing Date, each Lender that is not an Existing
Lender and each Lender whose Commitment exceeds its “Commitment” (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement shall be
deemed to have (i) purchased the “Commitments” of the Exiting Lenders and the
“Commitments” of the Lenders to the extent that such “Commitments” exceed their
Commitments hereunder and/or (ii) increased its “Commitment” in a manner
determined by the Agent so that after giving effect to the foregoing, the
Commitment of each Lender will be as set forth on Schedule 2.01. Each Exiting
Lender and Lender agrees that the provisions of the form of Assignment and
Assumption attached hereto as Exhibit D shall apply to it as applicable
depending on whether it is the assignee or assignor of such “Commitments” as
applicable. Each party hereto agrees to execute an Assignment and Assumption or
related ancillary documentation to give effect to the foregoing if requested by
the Agent.

(v)    For avoidance of doubt, in connection with the foregoing clause (iv), the
Loans (as defined in the Existing Credit Agreement) of the Existing Lenders
under the Existing Credit Agreement shall be reallocated among the Lenders under
this Agreement in proportion with the Commitments of the Lenders as set forth on
Schedule 2.01 and any Exiting Lender is released of its “Commitment” under the
Existing Credit Agreement.

(vi)    For avoidance of doubt, unless otherwise specified, all participations
and other indebtedness, obligations and liabilities outstanding under the
Existing Credit Agreement immediately prior to the Effective Date shall continue
to constitute participations, and other indebtedness, obligations and
liabilities under this Agreement.

(vii)    Each party hereto hereby waives any requirements for notice and consent
required to give effect to such reallocations referenced in the foregoing
clauses (iv) through (vi).

 

CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

2.03. Letters of Credit. (a) The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of Borrower or its Restricted Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower or its Restricted Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the L/C Sublimit. Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly Borrower may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii)    The L/C Issuer shall not issue any Letter of Credit, if:

(A)    the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last extension, unless the
Majority Lenders have approved such expiry date; or

(B)    the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the Lenders have approved such expiry date.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more
applicable policies of the L/C Issuer;

(C)    except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than $100,000;

 

CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or Canadian dollars;

(E)    unless specifically provided for in this agreement, such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder; or

(F)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with Borrower, such Lender
or all other Lenders to eliminate the L/C Issuer’s risk with respect to such
Lender.

(iv)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article X with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article X included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the L/C Issuer (with a copy to Agent)
in the form of a L/C Application, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Application must be received by the
L/C Issuer and Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to the L/C Issuer (w) the Letter of
Credit to be amended; (x) the proposed date of amendment thereof (which shall be
a Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as the L/C Issuer may reasonably require. Additionally, Borrower shall
furnish to the L/C Issuer and Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or Agent may reasonably require.

(ii)    Promptly after receipt of any L/C Application at the address set forth
in Section 11.02 for receiving L/C Applications and related correspondence, the
L/C Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such L/C

 

CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

Application from Borrower and, if not, the L/C Issuer will provide Agent with a
copy thereof. Unless the L/C Issuer has received written notice from any Lender,
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and Agent a
true and complete copy of such Letter of Credit or amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower
and Agent thereof. Not later than 11:00 a.m. on the date of any payment by the
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”) (if
Borrower shall have received notice prior to 9:00 a.m. on such date, or, if such
notice has not been received by Borrower prior to such time on such date, then
not later than 11:00 a.m. on the following Business Day after Borrower receives
such notice), Borrower shall reimburse the L/C Issuer through Agent in an amount
equal to the amount of such drawing. If Borrower fails to so reimburse the L/C
Issuer by such time, Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice). Any notice given by the L/C Issuer or Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to Borrower in such amount. Agent shall remit the
funds so received to the L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at

 

CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

the Default Rate. In such event, each Lender’s payment to Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02 (other than delivery by Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi)    If any Lender fails to make available to Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Lender (through Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by Agent.

(ii)    If any payment received by Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to
Agent for the account of the L/C Issuer its Applicable

 

CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

Percentage thereof on demand of Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e)    Obligations Absolute. The obligation of Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Restricted
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f)    Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or the Required Lenders or the Majority Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross

 

CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which damages have been determined by a court of competent jurisdiction
in a final and non-appealable judgment to have been caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)    Cash Collateral. Upon the request of Administrative Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
L/C Expiration Date, any L/C Obligation for any reason remains outstanding,
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.04, 2.14, 2.15 and 9.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
Borrower hereby grants to Administrative Agent, for the benefit of the L/C
Issuer and Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Administrative
Agent.

(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

(i)    L/C Fees. Borrower shall pay to Agent for the account of the Lenders (to
be paid by Agent to each Lender (other than any Defaulting Lender) in accordance
with its Applicable Percentage) an aggregate fee (the “L/C Fee”) for the
issuance of each Letter of Credit in an amount per annum equal to the greater of
the Applicable Rate times the maximum face amount of the Letter of Credit
determined in accordance with Section 1.06 or $1,000. Such L/C Fee shall be
payable prior to the issuance of each Letter of Credit and thereafter in
quarterly installments on the first Business Day after the end of each March,
June, September and December, commencing on the first such date to occur after
the issuance of such Letter of Credit, on the L/C Expiration Date and thereafter
on demand. If there is any change in the Applicable Rate during any quarter, the
L/C Fee shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon request of the
Majority Lenders, while any Event of Default exists, all accrued and unpaid L/C
Fees shall bear interest at the Default Rate.

(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee for the issuance or extension of each Letter of Credit equal to the
greater of $500 or 0.1875% per annum times the maximum face amount of

 

CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

such Letter of Credit determined in accordance with Section 1.06. Such fronting
fee shall be due and payable upon the issuance or extension of each Letter of
Credit. In addition, Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such individual customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.

(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms of the Loan Documents and the terms of any Issuer Documents, the terms
hereof shall control.

(l)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of Borrower, and that Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

2.04. Prepayments.

(a)    Borrower may, upon notice to Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Agent not later than 11:00
a.m. (A) three (3) Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) one (1) Business Day prior to any date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be repaid, the Interest
Period(s) of such Loans. Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Loans of Lenders in accordance with their
respective Applicable Percentages.

(b)    If for any reason (including without limitation those arising from a
reduction of the Borrowing Base described in Section 4.05 or a reduction of the
Aggregate Elected Commitment Amount) the Total Outstandings at any time exceed
the Aggregate Commitments, Borrower shall within three (3) Business Days prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless there
remains any such excess after the prepayment in full of the Loans; and provided
further, however, that the provisions of Section 4.06 shall control in the event
the reason for such excess is due to the redetermination of the Borrowing Base
pursuant to Section 4.02 or Section 4.03.

(c)    Borrower may make a prepayment of Loans pursuant to Section 4.06.

 

CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

2.05. Termination or Reduction of Commitments; Increase and Reduction of
Aggregate Elected Commitment Amount.

(a)    Borrower may, upon notice to Agent, terminate the Aggregate Commitments,
or from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $500,000 or any whole
multiple of $500,000 in excess thereof, (iii) Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the L/C Sublimit exceeds the Aggregate Commitments, the
L/C Sublimit shall be automatically reduced by the amount of such excess, and
(v) upon any reduction of the Aggregate Commitments that would otherwise result
in the Aggregate Commitments being less than the Aggregate Elected Commitment
Amount, the Aggregate Elected Commitment Amount shall be automatically reduced
(ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) so that they equal the Aggregate Commitments as so reduced. Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

(b)    Increases, Reductions and Terminations of Aggregate Elected Commitment
Amount.

(i)    Subject to the conditions set forth in Section 2.05(b)(ii), the Borrower
may increase the Aggregate Elected Commitment Amount then in effect by
increasing the Elected Commitment Amount of one or more existing Lenders (each
such Lender, an “Increasing Lender”) and/or causing one or more Persons
reasonably acceptable to the Administrative Agent (it being agreed that any
Affiliate of a Lender shall be deemed acceptable to the Administrative Agent)
and that at such time are not Lenders to become a Lender (each such Person that
is not at such time a Lender and becomes a Lender, an “Additional Lender”).
Notwithstanding anything to the contrary contained in this Agreement, in no case
shall an Additional Lender be the Borrower, an Affiliate of the Borrower or a
natural person.

(ii)    Any increase in the Aggregate Elected Commitment Amount shall be subject
to the following additional conditions:

(A)    such increase (if not in connection with a periodic or special
redetermination of the Borrowing Base) shall not be less than $15,000,000 unless
the Administrative Agent otherwise consents, and no such increase shall be
permitted if after giving effect thereto the Aggregate Elected Commitment Amount
exceeds the Borrowing Base then in effect;

(B)    following any periodic or special redetermination of the Borrowing Base,
the Borrower may not increase the Aggregate Elected Commitment Amount more than
once before the next periodic or special redetermination of the Borrowing Base
(for the sake of clarity, all increases in the Aggregate Elected Commitment
Amount effective on a single date shall be deemed a single increase in the
Aggregate Elected Commitment Amount for purposes of this
Section 2.05(b)(ii)(B));

(C)    no Default shall have occurred and be continuing on the effective date of
such increase or would result therefrom;

(D)    on the effective date of such increase, no Eurodollar Rate Loans shall be
outstanding or if any Eurodollar Rate Loans are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Rate Loans unless the Borrower pays compensation required by
Section 3.05;

 

CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

(E)    no Lender’s Elected Commitment Amount may be increased without the
consent of such Lender;

(F)    if the Borrower elects to increase the Aggregate Elected Commitment
Amount by increasing the Elected Commitment Amount of one or more Lenders, the
Borrower and each such Increasing Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit L (an
“Elected Commitment Increase Certificate”) and the Borrower shall pay any
applicable fees as may have been agreed to between the Borrower, such Increasing
Lender and/or the Administrative Agent;

(G)    if the Borrower elects to increase the Aggregate Elected Commitment
Amount by causing one or more Additional Lenders to become a party to this
Agreement, then the Borrower and each such Additional Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit M (an “Additional Lender Certificate”), together with an Administrative
Questionnaire and a processing and recordation fee of $3,500 for each Additional
Lender, which shall be payable by the Borrower to the Administrative Agent
unless waived by the Administrative Agent, and the Borrower shall (1) if
requested by any Additional Lender, deliver a Note payable to the order of such
Additional Lender in accordance with Section 2.10(a), and otherwise duly
completed and (2) pay any applicable fees as may have been agreed to between the
Borrower, any Additional Lender and/or the Administrative Agent; and

(H)    the Borrower shall, or shall cause the Guarantors to, execute and deliver
such other documents and/or certificates, if any, as reasonably requested by the
Administrative Agent in connection with such increase.

(iii)    Subject to acceptance and recording thereof pursuant to
Section 2.05(b)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Rate Loans are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Rate Loans, unless the Borrower has paid
compensation required by Section 3.05): (A) the amount of the Aggregate Elected
Commitment Amount shall be increased as set forth therein, and (B) in the case
of an Additional Lender Certificate, any Additional Lender party thereto shall
be a party to this Agreement and have the rights and obligations of a Lender
under this Agreement and the other Loan Documents. In addition, each Increasing
Lender and Additional Lender shall be deemed to have purchased a pro rata
portion of the Outstanding Amount of the Loans (and participation interests in
the Outstanding Amount of all L/C Obligations) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Increasing Lender and
any Additional Lender) shall hold its Applicable Percentage of the Outstanding
Amount of the Loans (and participation interests in the Outstanding Amount of
all L/C Obligations) after giving effect to the increase in the Aggregate
Elected Commitment Amount and the resulting modification of each Lender’s
Applicable Percentage pursuant to Section 2.05(b)(v).

(iv)    Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recordation fee referred

 

CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

to in Section 2.05(b)(ii)(G), if any, the Administrative Questionnaire referred
to in Section 2.05(b)(ii) and the compensation required by Section 3.05, if
applicable, the Administrative Agent shall accept such Elected Commitment
Increase Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 11.06(c). No increase in the Aggregate
Elected Commitment Amount shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this
Section 2.05(b)(iv).

(v)    Upon any increase in the Aggregate Elected Commitment Amount pursuant to
this Section 2.06(b), (A) each Lender’s Applicable Percentage shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Applicable Percentage equals the percentage of the Aggregate Elected Commitment
Amount represented by such Lender’s Elected Commitment Amount, in each case
after giving effect to such increase, (B) Schedule 2.01 to this Agreement shall
be deemed amended to reflect the Elected Commitment Amount of any Increasing
Lender and any Additional Lender, and any changes in the Lenders’ respective
Applicable Percentages pursuant to the foregoing clause (A), and (C) the
Borrower shall execute and deliver new Notes to the extent required under
Section 2.10(a).

(vi)    The Borrower may from time to time terminate or reduce the Aggregate
Elected Commitment Amount; provided that (A) each reduction of the Aggregate
Elected Commitment Amount shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (B) the Borrower shall not reduce
the Aggregate Elected Commitment Amount if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.04, the Total
Outstandings would exceed the Aggregate Elected Commitment Amount.

(vii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amount under
Section 2.05(b)(vi) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.05(b)(vii) shall be irrevocable. Each
reduction of the Aggregate Elected Commitment Amount shall be made ratably among
each Lender’s Elected Commitment Amount in accordance with each Lender’s
Applicable Percentage (and Schedule 2.01 shall be deemed amended to reflect such
amendments to each Lender’s Elected Commitment Amount and the Aggregate Elected
Commitment Amount).

(viii)    Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable Percentage) so that they
equal such redetermined Borrowing Base (and Schedule 2.01 shall be deemed
amended to reflect such amendments to each Lender’s Elected Commitment Amount
and the Aggregate Elected Commitment Amount).

(ix)    Contemporaneously with any increase in the Borrowing Base pursuant to
this Agreement, if (A) the Borrower elects to increase the Aggregate Elected
Commitment Amount and (B) each Lender has consented to such increase in its
Elected Commitment Amount, then the Aggregate Elected Commitment Amount shall be
increased (ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) by the amount requested by the Borrower without the requirement that
any Lender deliver an Elected Commitment Increase Certificate, and Schedule 2.01
shall be deemed amended to reflect such amendments to each Lender’s Elected
Commitment Amount and the Aggregate Elected Commitment Amount. The
Administrative Agent shall record the information regarding such increases in
the Register required to be maintained by the Administrative Agent pursuant to
Section 11.06(c).

 

CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

2.06. Repayment of Loans. Borrower shall repay to Lenders on the Maturity Date
the aggregate principal amount of Loans outstanding on such date.

2.07. Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the lesser of (1) the
Eurodollar Rate for such Interest Period plus the Applicable Rate or (2) the
Maximum Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (1) the Base Rate plus the Applicable Rate
or (2) the Maximum Rate.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Majority Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.08. Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a)    Commitment Fee. Borrower shall pay to Agent for the account of the
Lenders (to be paid by Agent to each Lender (other than any Defaulting Lender)
in accordance with its Applicable Percentage) an aggregate commitment fee in an
amount per annum equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceeds the sum of (i) the Outstanding Amount of
Loans and (ii) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate on a per diem basis separately for each period
during such quarter that such Applicable Rate was in effect.

 

CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

(b)    Agent’s Fees. Borrower shall pay to Agent for Agent’s own account, fees
in the amounts and at the times specified in the Fee Letter. Unless otherwise
specified in the Fee Letter, such fees shall be fully earned when paid and shall
be nonrefundable for any reason whatsoever.

(c)    Lenders’ Upfront Fees. On the Closing Date, Borrower shall pay to Agent,
for the account of the Lenders (to be paid by Agent to each Lender (other than
any Defaulting Lender) in accordance with its Applicable Percentage or as
otherwise specified in the Fee Letter), an aggregate upfront fee in the amount
provided in the Fee Letter. Such upfront fees are for the credit facilities
committed by Lenders under this Agreement and are fully earned on the date paid.
The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.

2.09. Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Agent’s “prime rate” shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

2.10. Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by Agent in the ordinary
course of business. The accounts or records maintained by Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by Lenders to Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of Borrower hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of Agent in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error. Upon the request of any Lender made through Agent,
Borrower shall execute and deliver to such Lender (through Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error.

2.11. Payments Generally; Agent’s Clawback.

(a)    (i) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly

 

CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

provided herein, all payments by Borrower hereunder shall be made to Agent, for
the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon on the date specified herein. Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by Agent after 12:00 noon
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(ii)    On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Agent (as such account
shall be designated by Borrower in a written notice to Agent from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from the Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Agent. Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.11(a)(ii) showing in
reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower based on their Applicable Percentage for any amounts deducted from such
accounts in excess of amounts due hereunder and under any other Loan Documents.

(iii)    Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to Agent such Lender’s share of such Borrowing, Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Agent, then the applicable
Lender and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Agent for the same or an
overlapping period, Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Agent, then the amount of its share of such applicable
Borrowing so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Agent.

(iv)    Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment,

 

CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to Lenders or the
L/C Issuer, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to Agent forthwith on demand the amount
so distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Agent, at the greater
of the Federal Funds Rate and a rate determined by Agent in accordance with
banking industry rules on interbank compensation.

A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

(b)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.

(c)    Obligations of Lenders Several. The obligations of Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 11.04(c):

(d)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12. Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, or the participations in L/C
Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

 

CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13. Collateral.

(a)    Mortgaged Properties. The payment and performance of the Notes and all of
the other Obligations hereunder and under the Loan Documents shall be secured by
a first and superior Lien, subject to Permitted Liens, against the entire
Mineral Interest of each Loan Party in the Mortgaged Properties pursuant to the
terms of one or more deeds of trust (each an “Oil and Gas Mortgage”), in favor
of Agent for the ratable benefit of the Secured Parties which shall be in form
and substance satisfactory to Agent. Within thirty (30) days (or such longer
time as determined by Agent) after Agent advises Borrower of (i) the failure for
all oil and gas properties under mortgage to Agent to constitute at least 85% of
the Recognized Value of all Proved Mineral Interests evaluated in the most
recent Reserve Report delivered to Agent and (ii) the percentage shortfall
thereof, Borrower shall execute or cause the other Loan Parties to execute Oil
and Gas Mortgages covering additional Proved Mineral Interests having an
aggregate Recognized Value sufficient to eliminate the deficiency.

(b)    Title Assurances. Within thirty (30) days (or such longer time as
determined by Agent) after Agent advises Borrower that the oil and gas
properties for which it has received title assurances reasonably acceptable to
Agent is less than 80% of the Recognized Value of all Proved Mineral Interests
evaluated in the most recent Reserve Report delivered to the Agent, Borrower
shall provide to the Agent additional title opinions and/or other title
information and data reasonably acceptable to Agent so that the Agent shall have
received reasonably acceptable title assurances for at least 80% of the
Recognized Value of all Proved Mineral Interests evaluated in such Reserve
Report.

(c)    Personal Property of Borrower. The payment and performance of the Notes
and all of the other Obligations hereunder and under the other Loan Documents
shall also be secured by a first priority Lien, subject to Permitted Liens,
against substantially all personal property of Borrower other than Equity
Interests owned by Borrower pursuant to the terms of an agreement (the “Security
Agreement”) in favor of Agent for the ratable benefit of the Secured Parties
which shall be in form and substance satisfactory to Agent. Equity Interests
owned by Borrower shall not be covered by the Security Agreement. Instead, such
Equity Interests shall be pledged pursuant to the Pledge Agreement described in
Section 2.13(d).

(d)    Equity Interests of Subsidiaries and Designated Investment Entities. The
payment and performance of the Notes and all of the other Obligations hereunder
and under the Loan Documents shall be secured by a first priority Lien against
the following Equity Interests owned by Borrower pursuant to the terms of an
agreement (the “Pledge Agreement”), in favor of Agent for the ratable benefit of
the Secured Parties which shall be in form and substance satisfactory to Agent:

(i)    100% of the issued and outstanding Equity Interest of each existing and
future Domestic Restricted Subsidiary;

(ii)    65% of the issued and outstanding Equity Interest of each existing and
future Foreign Restricted Subsidiary; and

 

CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

(iii)    to the extent permitted by the charter, bylaws and stockholders’
agreement (or corresponding documents and agreements in the case of entities
other than corporations) of such Designated Investment Entity, the entire Equity
Interest owned by Borrower in each Designated Investment Entity.

(e)    Concerning Domestic Restricted Subsidiaries. The payment and performance
of the Notes and all of the other Obligations hereunder and under the Loan
Documents (i) shall be unconditionally guaranteed by each Domestic Restricted
Subsidiary pursuant to a Guaranty which shall be satisfactory in form and
substance to Agent, (ii) shall be, subject to the exceptions set forth in or
contemplated by this Section 2.13, secured by a first priority Lien (subject
only to Permitted Liens) against those oil and gas properties of such Domestic
Restricted Subsidiaries having a Recognized Value of not less than 85% of the
Recognized Value of all Proved Mineral Interests evaluated in the most recent
Reserve Report pursuant to one or more Oil and Gas Mortgages, (iii) shall be
secured by a first priority Lien, subject to Permitted Liens, against
substantially all personal property other than Equity Interests owned by such
Domestic Restricted Subsidiaries, pursuant to the terms of one or more
agreements (each a “Subsidiary Security Agreement”) in favor of Agent for the
ratable benefit of the Secured Parties which shall be satisfactory in form and
substance to Agent, and (iv) shall be secured by a first priority Lien against
any Equity Interests of the types described in Section 2.13(d)(i), (ii) and
(iii), which such Domestic Restricted Subsidiaries may now own or hereafter
acquire pursuant to the terms of one or more agreements (each a “Subsidiary
Pledge Agreement”) in favor of Agent for the ratable benefit of the Secured
Parties which shall be in form and substance satisfactory to Agent.

If any such Equity Interests are evidenced by issued and outstanding physical
certificates, Borrower shall deliver such certificates and appropriate stock
powers simultaneously with its execution and delivery of the Pledge Agreement or
Subsidiary Pledge Agreement, as applicable.

(f)    Certain Exclusions. Notwithstanding any provision in this Agreement or
any other Loan Document to the contrary, in no event is any Building (as defined
in the applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulation) included in the definition
of “Mortgaged Property” and no Building or Manufactured (Mobile) Home is hereby
encumbered by this Agreement or any other Loan Document. As used herein, “Flood
Insurance Regulations” means (a) the National Flood Insurance Act of 1968, (b)
the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 (amending 42 USC 4001 et seq.), and (d) the Flood Insurance
Reform Act of 2004, in each case as now or hereafter in effect or any successor
statute thereto and including any regulations promulgated thereunder.
Notwithstanding any provision of any Security Agreement or Pledge Agreement made
by Borrower or any other Loan Party, each as amended and supplemented to the
date hereof, and as each may be amended and supplemented from time to time after
the date hereof, or any other Collateral Document now existing or hereafter
arising, as such may be amended or supplemented from time to time, (X) the
payment and performance of the Notes and the other Obligations shall not be
secured by any Equity Interests except those described in Section 2.13(d) and
Section 2.13(e)(iv) (and in any event, shall not be secured by any Equity
Interests in Mammoth Energy Services, Inc.), (Y) each such Collateral Document,
including the final paragraph of Section 2.1 (Security Interest) of the Security
Agreement and the Subsidiary Security Agreement, shall be deemed to be amended
to limit the collateral description therein to implement clause (X) above, and
(Z) upon request of Borrower, Agent shall enter into a specific amendment to any
such Collateral Document to implement the collateral limitation set forth in
clause (X) above.

(g)    Utica Shale Properties. Promptly, but in any event within one-hundred
twenty (120) days after the Closing Date (or such longer time as Agent shall
approve in its sole discretion), (i) each Loan Party shall grant in favor of
Agent for the ratable benefit of the Secured Parties Oil and Gas Mortgages
creating a first and superior Lien, subject to Permitted Liens, against
substantially all of the Mineral

 

CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

Interest of such Loan Party as of the Closing Date in its oil and gas properties
located in or around the Utica shale region, including without limitation its
oil and gas properties in Ohio, and (ii) such Loan Party shall also deliver to
Agent such opinions of counsel (including, if so requested, title opinions
addressed to Agent) or other evidence of title as Agent shall reasonably deem
necessary or appropriate to verify (A) its title to the oil and gas properties
which are subject to such Oil and Gas Mortgages, and (B) the validity and
perfection of the Liens created by such Oil and Gas Mortgages.

2.14. Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of Administrative Agent or
the L/C Issuer (with a copy to Administrative Agent), Borrower shall Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(a)    Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of the L/C Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 2.15, the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided, further, that to the extent that such Cash
Collateral was provided by Borrower, such Cash Collateral shall remain subject
to the security interest granted pursuant to the Loan Documents.

2.15. Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and Required
Lenders.

 

CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any commitment fee
under Section 2.08(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting

 

CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
such Non-Defaulting Lender’s Applicable Percentage of the Outstanding Amount to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
L/C Issuer shall not be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a)    Defined Terms. For the purposes of this Section 3.01, the term “Lender”
includes the L/C Issuer and the term “applicable law” includes FATCA.

 

CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than any such penalties, interest and expenses resulting from
such Recipient’s gross negligence or willful misconduct provided that for
purposes of clarification, contesting the payment of any such Indemnified Taxes
shall not be considered gross negligence or willful misconduct), whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender or the L/C Issuer (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that Borrower has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of Borrower to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of any Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 3.01, Borrower
shall deliver to Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Agent, at

 

CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

the time or times reasonably requested by Borrower or Agent, such properly
completed and executed documentation reasonably requested by Borrower or Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by Borrower or the Agent as will enable Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

(A)    any Lender that is a U.S. Person shall deliver to Borrower and Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Agent), whichever of the following is
applicable:

 

  (1)

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  (2)

(ii) executed originals of IRS Form W-8ECI;

 

  (3)

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

  (4)

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of

 

CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

  Exhibit K-2 or Exhibit K-4, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-3 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document and the
occurrence of the Release Date.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to Borrower
through Agent, any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies Agent and Borrower that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, Borrower
shall, upon demand from such Lender (with a copy to Agent), prepay (on a pro
rata basis) or, if applicable, convert all Eurodollar Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due under Section 3.05 in accordance with the terms thereof due to such
prepayment or conversion.

3.03. Inability to Determine Rates. If Agent determines in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until Agent (upon the instruction of the Majority Lenders) revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04. Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Other Connection Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, Borrower will pay to
such Lender, L/C Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, L/C Issuer or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then, upon request of such
Lender or the L/C Issuer, from time to time Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower, shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any actual loss, cost or expense incurred by it as a
result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or

(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.14;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, (at the request of Borrower)
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may replace such Lender in accordance with Section 11.14.

 

CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

3.07. Effect of Benchmark Transition Event.

(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, Agent and Borrower may amend this
Agreement to replace the Eurodollar Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective
five (5) Business Days after Agent, with approval of the Borrower, has posted
such proposed amendment to all Lenders and Borrower, so long as Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders and the Borrower have delivered to Agent written notice
that such Required Lenders and the Borrower accept such amendment. No
replacement of the Eurodollar Rate with a Benchmark Replacement pursuant to this
Section 3.07 will occur prior to the applicable Benchmark Transition Start Date.

(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement other
than the Borrower.

(c)    Notices; Standards for Decisions and Determinations. Agent will promptly
notify Borrower and the Lenders of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (ii) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by Agent or Lenders pursuant to this Section 3.07, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their reasonable discretion and without consent
from any other party hereto, except the Borrower, in each case, as expressly
required pursuant to this Section 3.07 and the defined terms used herein.

(d)    Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may revoke any
request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period, in each case without incurring any liability under
Section 3.04, and, failing that, Borrower will be deemed to have converted any
such request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of the Base Rate based
upon the Eurodollar Rate will not be used in any determination of the Base Rate.

3.08. Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and the occurrence of the
Release Date.

ARTICLE IV. BORROWING BASE

4.01. Borrowing Base. (a) The Borrowing Base shall represent the approval in
their sole discretion of the Required Lenders or all Lenders, as applicable, of
Agent’s determination of the maximum loan amount that may be supported by the
oil and gas properties of the Loan Parties included in the most recent Reserve
Report furnished to Agent, based upon Lenders’ in-house evaluation of such
properties. The determination of the Borrowing Base will be made in accordance
with then-current

 

CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

practices, economic and pricing parameters, methodology, assumptions, and
customary procedures and standards established by each Lender from time to time
for its petroleum industry customers including without limitation (a) an
analysis of such reserve and production data with respect to the Mineral
Interests of the Loan Parties in all of their oil and gas properties, including
the Mortgaged Properties, as is provided to Lenders in accordance herewith,
(b) an analysis of the assets, liabilities, cash flow, business, properties,
prospects, management and ownership of each Loan Party and its Affiliates, and
(c) such other credit factors consistently applied as each Lender customarily
considers in evaluating similar oil and gas credits. Borrower and Lenders
acknowledge that (i) due to the uncertainties of the oil and gas extraction
process, the properties included in any Reserve Report are not subject to
evaluation with a high degree of accuracy and are subject to potential rapid
deterioration in value, and (ii) for this reason and the difficulties and
expenses involved in liquidating and collecting against the Mortgaged
Properties, the determination of the maximum loan amount with respect to the
properties included in any Reserve Report contains an equity cushion (market
value in excess of loan amount) which Borrower acknowledges to be essential for
the adequate protection of Lenders.

(b)    Until next determined as provided herein, the amount of the Borrowing
Base as of the Fourteenth Amendment Effective Date shall be $1,400,000,000.

4.02. Periodic Determinations of Borrowing Base.

(a)    On or before each April 1 and October 1, commencing April 1, 2014, until
the Maturity Date, Borrower shall furnish to Agent a Reserve Report, which shall
set out as of the six (6) months ending January 1 and July 1, respectively, the
Proved Mineral Interests attributable to the Mortgaged Properties and such other
oil and gas properties of the Loan Parties as Borrower may select. Each
October 1 Reserve Report may be prepared by Borrower’s own engineers, who shall
certify such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding Reserve Report
prepared by independent reservoir engineers. Each April 1 Reserve Report shall
be a complete report prepared by independent reservoir engineers reasonably
acceptable to Agent relating to the Proved Mineral Interests attributable to the
Mortgaged Properties and such other oil and gas properties of the Loan Parties
as Borrower may select. In addition, Borrower may submit with each April 1
Reserve Report a separate Reserve Report prepared by Borrower’s own engineers,
who shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the Reserve Report prepared
by independent reservoir engineers submitted therewith, covering such other oil
and gas properties of the Loan Parties as Borrower may select. Upon receipt of
each such Reserve Report, Agent shall make a determination of the Borrowing Base
and the Monthly Reduction Amount which shall become effective upon approval by
the Required Lenders or all Lenders in accordance with the procedure set forth
in Section 4.04 and subsequent written notification from Agent to Borrower, and
which, subject to the other provisions of this Agreement shall be the Borrowing
Base and the Monthly Reduction Amount until the effective date of the next
redetermination as provided in this Article IV.

(b)    In the event that Borrower does not furnish to Agent a Reserve Report by
the dates specified in Section 4.02(a), then Agent and Lenders may nonetheless
redetermine the Borrowing Base and redesignate the Borrowing Base from time to
time thereafter in their sole discretion until Agent receives the relevant
Reserve Report, whereupon Agent and Lenders shall redetermine the Borrowing Base
as otherwise specified in this Article IV.

4.03. Special Determinations of Borrowing Base.

(a)    Special determinations of the Borrowing Base may be requested by Agent or
Borrower not more than one time per calendar year each. If any special
determination is requested by Borrower, it

 

CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

shall be accompanied by internally-prepared engineering data for the oil and gas
reserves included in the Mortgaged Properties, and such additional properties as
Borrower may select, brought forward from the most recent Reserve Report
furnished by Borrower to Agent. If any special determination is requested by
Agent, Borrower will provide Agent with internally prepared engineering data for
the oil and gas reserves included in the Mortgaged Properties, and such
additional properties as Borrower may select, updated from the most recent
Reserve Report furnished to Agent, as soon as is reasonably practicable
following the request. The determination whether to increase or decrease the
Borrowing Base and the Monthly Reduction Amount shall then be made in accordance
with the standards set forth in Section 4.01 hereof and the procedures set forth
in Section 4.04 hereof. In the event of any special determination of the
Borrowing Base pursuant to this Section, Agent in the exercise of its discretion
may suspend the next regularly scheduled determination of the Borrowing Base.

(b)    Borrower shall give Agent ten (10) Business Days prior written notice of
any proposed amendment, modification or termination of any Swap Contract, or any
other action which Borrower or any Restricted Subsidiary proposes to take in
connection with any Swap Contract which could impact its Recognized Value in the
then current Borrowing Base. Agent reserves the right to redetermine the
Borrowing Base. As the result of any such action, and any such redetermination
shall not be considered a special determination requested by Agent within the
meaning of the first sentence of Section 4.03(a). If requested by Borrower,
Agent shall inform Borrower by email within such ten (10) Business Day period of
the likely reduction of the Borrowing Base as the result of any action described
in the first sentence of this Section 4.03(b).

4.04. General Procedures With Respect to Determination of Borrowing Base. Agent
shall propose a redetermined Borrowing Base and a Monthly Reduction Amount
within sixty (60) days following receipt by Agent and Lenders of a Reserve
Report and other applicable information. After having received notice of such
proposal from Agent, Required Lenders (or all Lenders in the event of a proposed
increase in the Borrowing Base or decrease in the Monthly Reduction Amount)
shall have fifteen (15) days to agree or disagree with such proposal. At the end
of such fifteen (15) day period, if Required Lenders (or all Lenders, in the
event of a proposed increase of the Borrowing Base or decrease of the Monthly
Reduction Amount) shall not have communicated their approval or disapproval,
such silence shall be deemed an approval, and Agent’s proposal shall be the new
Borrowing Base and Monthly Reduction Amount. If, however, Required Lenders (or
any Lender, in the event of a proposed increase of the Borrowing Base or
decrease of the Monthly Reduction Amount) notify Agent within such fifteen
(15) days of their disapproval, Agent and Required Lenders (or all Lenders, in
the event of a proposed increase of the Borrowing Base or decrease of the
Monthly Reduction Amount) shall agree on a new Borrowing Base and Monthly
Reduction Amount. If the Required Lenders (or all Lenders, in the event of a
proposed increase of the Borrowing Base or decrease of the Monthly Reduction
Amount) cannot agree on the amount of the Borrowing Base or Monthly Reduction
Amount, as applicable, within seven (7) days after Agent has been notified of
their disapproval, then Agent shall propose a new redetermined Borrowing Base
and a new Monthly Reduction Amount within fifteen (15) days after the end of
such seven (7) day period and the foregoing process shall be repeated. This
process shall be repeated until the Required Lenders (or all Lenders, in the
event of a proposed increase of the Borrowing Base or decrease of the Monthly
Reduction Amount) agree on a new Borrowing Base and Monthly Reduction Amount. In
taking the above actions, Agent and Lenders shall act in accordance with their
normal and customary procedures for evaluating oil and gas reserves and other
related assets as such exist at that particular time and will otherwise act in
their sole discretion. Further, each Lender may consider such other credit
factors as it deems appropriate which are consistent with its normal and
customary procedures for evaluating oil and gas reserves. Without limiting the
foregoing, Lenders may exclude any oil and gas reserves or portion of production
therefrom or any income from any other property from the Borrowing Base, at any
time, because title information is not satisfactory or such oil and gas reserves
are not Mortgaged Properties.

 

CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

4.05. Borrowing Base Reductions.

(a)    At the time of any periodic or special redetermination of the Borrowing
Base, Lenders reserve the right to establish an amount (the “Monthly Reduction
Amount”) by which the Borrowing Base shall be automatically reduced effective on
the first day of each successive calendar month until the next Borrowing Base
redetermination. Lenders’ determination of the Monthly Reduction Amount shall be
made in accordance with the standards specified in Section 4.01 hereof and the
procedures specified in Section 4.04 hereof. Initially, the Monthly Reduction
Amount will be set at zero dollars ($0). If the Total Outstandings shall exceed
the Borrowing Base solely because of the reduction of the Borrowing Base by the
Monthly Reduction Amount, Borrower shall promptly make a single lump sum payment
in an amount sufficient to reduce the Total Outstandings to or below the
Borrowing Base.

(b)    If any Swap Contract is terminated or is not fully performed for any
reason, the Borrowing Base shall be reduced by the amount of the Recognized
Value given such Swap Contract in the then current Borrowing Base as determined
by Agent.

(c)    [Reserved].

(d)    The Borrowing Base shall be reduced if the aggregate of Asset
Dispositions in any calendar year exceeds 5% of the then existing Borrowing Base
as provided in Section 8.05(h).

(e)    In the event of an issuance of Senior Notes after the Closing Date, then,
upon consummation of such issuance, the then effective Borrowing Base shall be
reduced by 25% of the principal amount of such Senior Notes offering except to
the extent that the proceeds of such Senior Notes are used to repay, redeem,
purchase, repurchase, refinance, defease or otherwise satisfy previously issued
Senior Notes, or to the extent that such Senior Notes are issued in exchange for
previously issued Senior Notes, and in each case, to pay accrued and unpaid
interest on, and prepayment premiums in respect of, such previously issued
Senior Notes and fees and expenses relating to the issuance of such Senior Notes
and such repayment, redemption, purchase, repurchase, refinancing, defeasance,
satisfaction or exchange of such previously issued Senior Notes. For avoidance
of doubt, the 25% reduction described in this subsection (e) may be reduced or
waived with the consent of Required Lenders.

4.06. Borrowing Base Deficiency.

(a)    If the Total Outstandings exceed the amount of the Borrowing Base because
of a periodic or special determination made pursuant to Section 4.02 or
Section 4.03 hereof (or a periodic or special redetermination combined with the
Monthly Reduction Amount) (a “Borrowing Base Deficiency”), then Agent shall
notify Borrower of the same (a “Borrowing Base Deficiency Notice”), and Borrower
shall within thirty (30) days following receipt of such Borrowing Base
Deficiency Notice elect whether to (i) prepay an amount which would, if prepaid
immediately, reduce the Total Outstandings to the amount of the Borrowing Base,
(ii) mortgage (or cause a Guarantor to mortgage) such other oil and gas
properties as are acceptable to Lenders, pursuant to security documents
acceptable to Agent having present values which, in the opinion of Lenders,
based upon Lenders’ evaluation of the engineering data provided them, taken in
the aggregate are sufficient to increase the Borrowing Base to an amount at
least equal to the Total Outstandings, or (iii) do any combination of the
foregoing as is acceptable to Agent. If Borrower fails to make an election
within thirty (30) days after Borrower’s receipt of the Borrowing Base
Deficiency Notice, then Borrower shall be deemed to have selected the prepayment
option specified in clause (i) above.

 

CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

(b)    Borrower shall deliver such prepayments or mortgages of additional oil
and gas properties in accordance with its election (or deemed election) pursuant
to Section 4.06(a) as follows:

(i)    Prepayment Elections. If Borrower elects (or is deemed to have elected)
to prepay an amount in accordance with Section 4.06(a)(i) above, then Borrower
may make such prepayment in one installment within forty-five (45) days after
Borrower’s receipt of the Borrowing Base Deficiency Notice or in six (6) equal
consecutive monthly installments beginning within forty-five (45) days after
Borrower’s receipt of the Borrowing Base Deficiency Notice and continuing on the
same day of each month thereafter.

(ii)    Elections to Mortgage Additional Oil and Gas Properties. If Borrower
elects to mortgage additional oil and gas properties in accordance with
Section 4.06(a)(ii) above, then (1) such property shall be acceptable to Agent
and Lenders with values determined by Agent and Lenders in accordance with this
Article IV and (2) Borrower or such Guarantor shall execute, acknowledge and
deliver to Agent security instruments acceptable to Agent within forty-five
(45) days after Borrower’s receipt of the Borrowing Base Deficiency Notice;
provided, however (x) if none of the additional oil and gas properties offered
by Borrower are acceptable to Lenders, Borrower shall be deemed to have elected
the prepayment option specified in Section 4.06(a)(i) (and Borrower shall make
such prepayment in accordance with Section 4.06(b)(i)); and (y) if the aggregate
present values of additional oil and gas properties which are acceptable to
Lenders are insufficient to eliminate the Borrowing Base Deficiency, then
Borrower shall be deemed to have selected the option specified in
Section 4.06(a)(iii) (and Borrower shall make prepayment and deliver security
instruments as provided in Section 4.06(b)(iii)).

(iii)    Combination Elections. If Borrower elects (or is deemed to have
elected) to eliminate the Borrowing Base Deficiency by a combination of
prepayment and mortgaging of additional oil and gas properties in accordance
with Section 4.06(a)(iii), then within forty-five (45) days after Borrower’s
receipt of the Borrowing Base Deficiency Notice, Borrower shall (or shall cause
a Guarantor to) execute, acknowledge and deliver to Agent security instruments
acceptable to Agent covering such additional oil and gas properties and pay
Agent the amount by which the amount of the Borrowing Base Deficiency exceeds
the present values of such additional oil and gas properties (x) in one
installment within forty-five (45) days after Borrower’s receipt of the
Borrowing Base Deficiency Notice, or (y) six (6) equal consecutive monthly
installments beginning within forty-five (45) days after Borrower’s receipt of
the Borrowing Base Deficiency Notice and continuing on the same day of each
month thereafter.

4.07. [Intentionally Omitted].

4.08. Mortgage of Additional Properties. Borrower may from time to time upon
written notice to Agent propose to add oil and gas properties of Borrower or any
other Loan Party as Mortgaged Properties to be included in the Borrowing Base.
Any such proposal shall be accompanied by an internally-prepaid Reserve Report
applicable to such properties that conforms with the requirements of this
Agreement and evidence sufficient to establish that Borrower or such other Loan
Party, as applicable, has title to such properties. Any such addition shall
become effective at such time as (i) Agent, with the approval of Lenders, has
made a determination of the amount by which the Borrowing Base would be
increased as the result of such addition, (ii) the conditions set out in Article
IV hereof, to the extent they are applicable to such additional properties, have
been satisfied, (iii) if requested by Agent, Agent shall have received an
Affidavit of Payment of Trade Bills, Property Certificates, a Title Indemnity
Agreement and a Reconciliation Schedule with respect to such additional
properties, (iv) Oil and Gas Mortgages duly executed by the applicable Loan
Party have been delivered to Agent, and (v) arrangements satisfactory to Agent
have been made with respect to payment of recording fees and taxes, as
applicable. In determining the increase in the Borrowing Base pursuant to this
Section, Agent and Lenders shall apply the parameters and other credit factors
set forth in this Article IV. A proposal by Borrower pursuant to this
Section 4.08 shall constitute a request for a special determination of the
Borrowing Base for purposes of Section 4.03(a).

 

CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01. Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)    Agent’s receipt of the following, each of which shall be originals or
electronic copies (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to Agent and each of the Lenders:

(i)    executed counterparts of this Agreement and those Loan Documents listed
on Schedule 5.01, sufficient in number for distribution to Agent, each Lender
and Borrower

(ii)    a Note executed by Borrower in favor of each Lender requesting a Note;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv)    such documents and certifications as Agent may require to evidence that
each Loan Party is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v)    a favorable opinion of counsel to the Loan Parties acceptable to Agent
addressed to Agent and each Lender, as to the matters set forth in Exhibit E and
such other matters concerning the Loan Parties and the Loan Documents as Agent
may reasonably request and in form and substance reasonably satisfactory to
Agent;

(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)    a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since
December 31, 2012, that has had or could have, either individually or in the
aggregate, a Material Adverse Effect;

(viii)    evidence that all insurance required to be maintained by Section 7.07
hereof has been obtained and is in effect;

 

CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

(ix)    a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by a
Responsible Officer of Borrower;

(x)    a schedule of Swap Contracts then in force and effect;

(xi)    such other assurances, certificates, documents, consents or opinions as
Agent, the L/C Issuer or the Required Lenders may require.

(b)    Any fees required to be paid on or before the Closing Date, including the
upfront fee described in Section 2.08(c), shall have been paid.

(c)    Unless waived by Agent, Borrower shall have paid all fees, charges and
disbursements of counsel to Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent).

(d)    The Closing Date shall have occurred on or before December 27, 2013.

(e)    There shall not have occurred any material disruption or material adverse
change in the financial, banking, or capital markets which Agent deems to
materially impair the syndication of this credit facility.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

5.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a)    The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    Agent and, if applicable, the L/C Issuer shall have received a Request
for Credit Extension in accordance with the requirements hereof.

 

CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

(d)    Agent shall have received, in form and substance satisfactory to it, such
other assurances, certificates, documents or consents related to the foregoing
as Agent or the Majority Lenders may reasonably require.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders that:

6.01. Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Restricted Subsidiary thereof (a) if an entity, is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) if an entity, is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries (except for such events as could not reasonably be expected to
constitute a Material Adverse Effect) or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law. Each Loan Party and each
Restricted Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with
(each, a “Filing”), any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) Filings required by the Loan Documents, (ii) Filings that, if not
made or obtained, would not cause a Default hereunder, and could not reasonably
be expected to have a Material Adverse Effect, (iii) Filings that are
customarily obtained after the closing of an acquisition of Mineral Interests,
and (iv) Filings necessary in connection with the exercise of remedies under the
Loan Documents.

6.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as the enforceability thereof may
be limited by (i) applicable bankruptcy, insolvency, moratorium and other
similar Laws affecting the enforcement of creditors’ rights generally and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

6.05. Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b)    The unaudited consolidated balance sheets of Borrower and its
Subsidiaries dated September 30, 2013, and the related consolidated statements
of income or operations, stockholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)    The drilling budget, capital expenditure budget, forecast of production
and forecast of cash flows of Borrower and its Restricted Subsidiaries delivered
pursuant to Section 7.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
performance.

6.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any Loan
Party or any Restricted Subsidiary thereof, of the matters described on
Schedule 6.06.

6.07. No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

6.08. Ownership of Property; Liens. Each Loan Party (i) has good record and
defensible title to the Mineral Interests evaluated in the most recently
delivered Reserve Report that are included in the determination of the Borrowing
Base, as described in Section 6.21, and (ii) good title to the personal property
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party is subject to no Liens,
other than Permitted Liens.

 

CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

6.09. Environmental Compliance. Borrower and its Restricted Subsidiaries have
conducted in the ordinary course of business a review of claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.10. Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies not Affiliates of any Loan Party, in
such amounts (after giving effect to any self-insurance compatible with the
following standards; provided the Loan Parties may not self-insure against, and
must have policies of insurance for, business interruption and named windstorm
coverage), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where Borrower or the applicable Loan Party operates.

6.11. Taxes. The Loan Parties have filed all Federal and other material tax
returns and reports required to be filed, and have paid all Federal and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and those not yet delinquent. There is no
proposed tax assessment against Borrower or any Loan Party that would, if made,
reasonably be expected to have a Material Adverse Effect.

6.12. ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS, is entitled to rely on a favorable opinion
letter issued to the sponsor of a master or prototype plan adopted by Borrower
or any ERISA Affiliate, or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)    There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

6.13. Subsidiaries.    Schedule 6.13 lists each Subsidiary of Borrower, in each
case existing on the Fourteenth Amendment Effective Date. Each Restricted
Subsidiary and Unrestricted Subsidiary has been so designated on Schedule 6.13
or as set forth in Section 1.08.

6.14. Margin Regulations; Investment Company Act.

(a)    Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)    None of Borrower, any Person Controlling Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

6.15. Disclosure. (a) Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; and provided further, that
projections concerning volumes attributable to Mineral Interests or wells and
production and costs estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections, and the Loan
Parties do not warrant that such estimates and projections will ultimately prove
to have been accurate.

(b)    As of the Twelfth Amendment Effective Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects.

6.16. Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.17. Intellectual Property; Licenses, Etc. The Loan Parties own, or possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights that are reasonably necessary for the operation of their respective
businesses, without material conflict with the rights of any other Person. To
the best knowledge of Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any rights held by
any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

6.18. Rights in Collateral; Priority of Liens. Borrower and each other Loan
Party own the property granted by it as Collateral under the Collateral
Documents, free and clear of any and all Liens except Permitted Liens. Upon the
proper filing of the Oil and Gas Mortgages and UCC financing statements, and the
taking of the other actions required by the Majority Lenders, the Liens granted
pursuant to the Collateral Documents will constitute valid and enforceable
first, prior and perfected Liens on the Collateral in favor of Agent for the
ratable benefit of the Secured Parties, subject to Permitted Liens.

6.19. Concerning the Collateral. The Mortgaged Properties are described in and
covered by the Reserve Reports that have previously been delivered to and relied
upon by Agent and Lenders in connection with this Agreement, and the Loan
Parties own at least the decimal percentage Mineral Interest in such properties
as specified in such engineering reports.

6.20. Swap Contracts. As of the Closing Date, except as set forth on Schedule
6.20, no Loan Party is a party or subject to any Swap Contract. Each report
delivered pursuant to Section 7.02(b) sets forth a true and complete list of
(i) all Swap Contracts of Borrower and each Restricted Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, and the
counterparty to each such agreement.

6.21. Engineering Reports. Each Loan Party executing an Oil and Gas Mortgage
owns or will own the net interest and production attributable to the wells and
units evaluated in the most recent Reserve Report it has previously furnished to
Agent, except such as may result from customary provisions of operating
agreements requiring parties thereto to pay the share of costs of a defaulting
party or allowing for the acquisition of the interests of any nonparticipating
parties. The ownership of such properties shall not in the aggregate in any
material respect obligate such Loan Party to bear costs and expenses relating to
the maintenance, development and operations of such properties in an amount
materially in excess of the working interests of such properties as shown in
such Reserve Report. Each Loan Party executing an Oil and Gas Mortgage has paid
all royalties payable under the oil and gas leases to which it is an operator,
except to those contested in accordance with the terms of the applicable joint
operating agreement or otherwise contested in good faith by appropriate
proceedings. Upon delivery of each Reserve Report furnished to Lenders pursuant
to Section 7.02(d) hereof, the statements made in the preceding sentences of
this Section 6.21 shall be true with respect to such Reserve Report.

6.22. Gas Balancing Agreements and Advance Payment Contracts. As of the Closing
Date, (a) there is no Material Gas Imbalance, and (b) the aggregate amount of
all Advance Payments received by any Loan Party under Advance Payment Contracts
that have not been satisfied by delivery of production does not exceed
$1,000,000.

6.23. Warranties and Collateral Documents. All of the warranties of all Loan
Parties set forth in the Collateral Documents, including without limitation
those with respect to performance of obligations under oil, gas or mineral
leases, sale of production and operation of properties mortgaged to Agent, are
true and correct in all material respects.

6.24. Tax Shelter Regulations. Borrower does not intend to treat Loans and/or
Letters of Credit as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event Borrower determines to take
any action inconsistent with such intention, it will promptly notify Agent
thereof. If Borrower so notifies Agent, Borrower acknowledges that one or more
Lenders may treat its Loans and/or Letters of Credit as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.

 

CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

6.25. Anti-Corruption Laws and Sanctions. Borrower has implemented and maintains
in effect policies and/or procedures designed to ensure compliance by Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. Borrower, its Subsidiaries
and, to the knowledge of Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions, in each case in all material respects. None of (a) Borrower or any
Subsidiary or (b) to the knowledge of Borrower, any of their respective
directors, officers, employees or agents, is a Sanctioned Person. No Credit
Extension or use of proceeds of any Credit Extension will violate
Anti-Corruption Laws or applicable Sanctions.

6.26. Solvency. Each Loan Party is, individually and together with its
Restricted Subsidiaries on a consolidated basis, Solvent.

ARTICLE VII. AFFIRMATIVE COVENANTS

Until the Release Date, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 7.01, 7.02, 7.03, and 7.12) cause each
Restricted Subsidiary (and in the case of the covenant set forth in
Section 7.17, that is a Qualified ECP Guarantor) to:

7.01. Financial Statements. Deliver to Agent a sufficient number of copies for
delivery by Agent to each Lender, in form and detail reasonably satisfactory to
Agent and the Majority Lenders:

(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Borrower, a consolidated and consolidating balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of reputable
standing reasonably acceptable to Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b)    as soon as available, but in any event within 45 days after the end of
each fiscal quarter of each fiscal year of Borrower (excluding the last fiscal
quarter of Borrower’s fiscal year), a consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows of Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

(c)    annually by March 31 of each fiscal year of Borrower (including the
fiscal year in which the Maturity Date occurs), a drilling budget for such
fiscal year, a capital expenditure budget for such fiscal year, a forecast of
cash flow on a monthly basis for such fiscal year, and a quarterly forecast of
production for the three year period commencing the previous January 1, all in
form reasonably acceptable to Agent.

 

CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

7.02. Certificates; Other Information. Deliver to Agent a sufficient number of
copies for delivery by Agent to each Lender, in form and detail reasonably
satisfactory to Agent and the Majority Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed (subject to Section 7.02(h))
Compliance Certificate signed by a Responsible Officer of Borrower and (i) a
summary of all Swap Contracts then in existence entered into by any Loan Party,
including the material terms thereof (the type, term, effective date,
termination date and notional amounts or volumes), and the net mark-to-market
value therefor, which are not listed on Schedule 6.20, and (ii) a specification
in any change in the identity of the Restricted Subsidiaries, Guarantors and
Unrestricted Subsidiaries at the end of such fiscal year or period, as the case
may be, from the Restricted Subsidiaries, Guarantors and Unrestricted
Subsidiaries, respectively, provided to the Agent as of the Fourteenth Amendment
Effective Date, or the end of the most recent fiscal year or period, as the case
may be;

(c)    promptly after any request by Agent or any Lender, copies of any detailed
audit reports, final management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Restricted Subsidiary, or any audit of any of them;

(d)    (i) on or before April 1 of each year beginning in 2014, a Reserve Report
prepared by independent reservoir engineers reasonably acceptable to Agent and
if Borrower so elects the separate in-house Reserve Report described in
Section 4.02(a), (ii) on or before October 1 of each year beginning in 2014, a
Reserve Report prepared by Borrower’s own engineers described in
Section 4.02(a), and (iii) with each Reserve Report, a lease operating statement
and a schedule comparing the net revenue interests of each well, lease or unit
mortgaged to Agent as reflected on each applicable Collateral Document, to the
net revenue interests for such properties reflected in the Reserve Report, along
with an explanation as to any material discrepancies between the two net revenue
interest disclosures;

(e)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent generally to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to Agent
pursuant hereto;

(f)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Restricted
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof;

(h)    as soon as available, but in any event within 45 days after the end of
the last fiscal quarter of Borrower’s fiscal year, a Compliance Certificate
containing only paragraph 6 thereof and a completed Schedule 3 thereto (which
paragraph 6 and Schedule 3 need not be included in the Compliance Certificate
delivered with the financial statements referred to in Section 7.01(a) pursuant
to Section 7.02(b)); and

 

CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

(i)    promptly, such additional information regarding the business, financial
or corporate affairs of Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as Agent or any Lender may from time to
time reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(e) (to the extent any such documents are filed or are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether the SEC
website, a commercial, third-party website or website sponsored by the Agent);
provided that: (i) Borrower shall deliver paper copies of such documents to the
Agent or any Lender that requests Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Agent or such
Lender and (ii) Borrower shall notify the Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 7.02(b) to the Agent. Except for such Compliance Certificates, the Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Borrower hereby acknowledges that (a) Agent will make available to Lenders and
the L/C Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”). Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Agent, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) Agent and
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information”.

7.03. Notices. (a) Promptly notify Agent and each Lender:

(i)    of the occurrence of any Default;

(ii)    of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Borrower or any Restricted Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting Borrower or any Restricted Subsidiary,
including pursuant to any applicable Environmental Laws;

 

CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

(iii)    of the occurrence of any ERISA Event;

(iv)    of any material change in accounting policies or financial reporting
practices by any Loan Party; and

(v)    of any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 7.03(a)(i) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

(b)    Give any such notices as may be required by Section 4.03(b), as
applicable.

7.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Borrower or such Restricted Subsidiary, or such
liability is not yet delinquent; and (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by Borrower or such
Restricted Subsidiary.

7.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

7.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

7.07. Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards; provided the Loan Parties may not self-insure
against, and must have policies of insurance for, business interruption and
named windstorm coverage) as are customarily carried under similar circumstances
by such other Persons; and (b) use commercially reasonable efforts to cause the
operator of

 

CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

its oil and gas properties to keep its oil and gas properties insured at all
times against risks and to the extent that like properties are customarily
insured by other operators engaged in the same or similar activities. All such
insurance policies maintained by the Loan Parties (but not those provided by
other operators) shall (1) provide that Agent shall receive prompt notice of any
claims filed thereunder; and (2) contain a standard mortgagee clause in favor of
Agent with loss payable for all claims in excess of $25,000 to Agent; and
(3) provide that no adverse alteration or cancellation thereof shall be
effective as against Agent until thirty (30) days after written notice of such
alteration or cancellation is given to Agent. Borrower shall deliver to Agent
certificates of insurance as and when requested by Agent.

7.08. Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect and (b) maintain in effect and enforce policies and/or
procedures designed to ensure compliance by Borrower, its Restricted
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

7.09. Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the material assets and business of Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over Borrower or such
Restricted Subsidiary, as the case may be.

7.10. Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, if no Event of Default exists, at
the expense of Borrower for the first of such visits during any calendar year
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Borrower; provided,
however, that when an Event of Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice; and provided further, that any such inspections of
foreign properties (other than foreign Mortgaged Properties) and Foreign
Subsidiaries shall be permitted only if reasonably necessary. With respect to
properties or wells not operated by a Loan Party, Borrower’s obligation shall be
limited to making reasonable efforts to provide such access subject to
Contractual Obligations applicable to Loan Parties related to such access by
Loan Parties or their representatives.

7.11. Use of Proceeds. Use the proceeds of Loans solely (a) to provide working
capital, (b) to fund drilling expenses, (c) to fund general oil and gas business
activities, (d) to finance permitted acquisitions of oil and gas properties and
other assets related to the exploration, production and development of oil and
gas properties, and (e) to make Investments and other payments permitted under
this Agreement.

7.12. Financial Covenants.

(a)    Net Funded Debt to EBITDAX Ratio. Maintain on a consolidated basis a
ratio of Net Funded Debt to EBITDAX not exceeding 4.00:1.00.

 

CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

(b)    Interest Coverage Ratio. Maintain on a consolidated basis a ratio of
EBITDAX to Interest Expense of at least 3.0 to 1.0.

These ratios will be calculated at the end of each fiscal quarter using the
results of the twelve-month period ending with that fiscal quarter.

7.13. Title Data. In addition to the other title information requirements of
this Agreement, upon the request of Majority Lenders, cause to be delivered to
Agent such title opinions and other title information regarding title to Mineral
Interests in oil and gas properties owned by Borrower and any other Loan Party
as are appropriate to determine the status thereof.

7.14. Additional Subsidiaries. Notify Agent at the time that any Person becomes
a Domestic Restricted Subsidiary and promptly thereafter (and in any event
within thirty (30) days or such longer period as Agent may agree), cause such
Domestic Restricted Subsidiary to comply with the provisions of Section 2.13 by
(a) executing and delivering to Agent a counterpart of the Guaranty,
(b) executing and delivering to Agent such Collateral Documents as Agent shall
deem appropriate for granting Agent a Lien, subject to Permitted Liens, against
all of its assets to the extent required by Section 2.13, and (c) delivering to
Agent documents of the types referred to in clauses (iii) and (iv) of
Section 5.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope satisfactory to Agent.

7.15. Collateral. Comply at all times with the requirements of Section 2.13(a)
and Section 2.13(b).

7.16. Further Assurances. Make, execute or endorse, acknowledge and deliver or
file or cause the same to be done, all such vouchers, invoices, notices,
certifications and additional agreements, undertakings, conveyances, deeds of
trust, mortgages, assignments, financing statements or other assurances, and
take any and all such other actions as Agent may from time to time deem
reasonably necessary or appropriate in connection with this Agreement or any of
the other Loan Documents (i) to cure any defects in the Loan Documents, or
(ii) to evidence further or more fully describe, perfect or realize on the
Collateral, or (iii) to perfect, protect or preserve any liens pursuant to any
of the Loan Documents.

7.17. Commodity Exchange Act Keepwell Provisions.

(a)    Undertake, and cause each Restricted Subsidiary that is a Qualified ECP
Guarantor to undertake, unconditionally and irrevocably to provide such funds or
other support as may be needed from time to time by each Benefiting Guarantor in
order for such Benefiting Guarantor to honor its obligations (without giving
effect to Section 7.17(b)) under the Guaranty and any Collateral Document
including obligations with respect to Swap Contracts (provided, however, that
the Borrower shall only be liable under this Section 7.17(a) for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.17(a), or otherwise under this Agreement or any
Loan Document, as it relates to such Benefiting Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of the Borrower under this
Section 7.17(a) shall remain in full force and effect until all Obligations
(other than contingent indemnification and expense obligations) are paid in
full, and all of the Lenders’ Commitments are terminated. The Borrower intends
that this Section 7.17(a) constitute, and this Section 7.17(a) shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Benefiting Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision of this Agreement or any other Loan
Document, the Obligations guaranteed by any Loan Party or secured by the grant
of any Lien by any Loan Party shall exclude all Excluded Swap Obligations of
such Loan Party.

7.18. Unrestricted Subsidiaries.

(a)    Cause the management, business and affairs of the Borrower and its
Subsidiaries to be conducted in such a manner (including by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
properties of the Borrower and the Restricted Subsidiaries to be commingled with
those of Unrestricted Subsidiaries) so that each Unrestricted Subsidiary that is
a corporation or limited liability company will be treated as an entity separate
and distinct from the Borrower and the Restricted Subsidiaries.

(b)    Cause each Unrestricted Subsidiary (i) to refrain from maintaining its
assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify as its individual assets from those of any other Loan
Party and (ii) to observe all corporate, limited liability company or
partnership, as applicable, formalities.

ARTICLE VIII. NEGATIVE COVENANTS

Until the Release Date, Borrower agrees that it shall not, and, as applicable,
shall not permit any Restricted Subsidiary to, directly or indirectly:

8.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the “Permitted Liens”):

(a)    Liens securing the Obligations pursuant to any Loan Document;

(b)    Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 8.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 8.03(b);

(c)    Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
operator’s, landlord’s, customs’ or other like Liens arising in the ordinary
course of business which are not overdue for a period of more than thirty
(30) days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)    easements, rights-of-way, surface leases and other similar rights in
respect of surface operations, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and are customary and usual in the oil and gas industry, and which do not in any
case materially detract from the value or operation of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h);

(i)    Liens securing Indebtedness permitted under Section 8.03(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and additions and accessions thereto and
proceeds thereof and (ii) the Indebtedness secured thereby does not exceed the
cost or fair market value, whichever is lower, of the property being acquired on
the date of acquisition;

(j)    contracts, agreements, lease provisions, defects and irregularities which
were in effect when the properties were acquired and which were not such as to
materially interfere with the operation, value or use thereof;

(k)    royalties, overriding royalties, reversionary interests, production
payments and similar lease burdens which are granted in the ordinary course of
business in the oil and gas industry and which are deducted in the calculation
of discounted present value in the Reserve Reports delivered to Agent hereunder;

(l)    sale contracts, joint operating agreements, or other arrangements for the
exploration, development, production, transportation, gathering, processing or
sale of hydrocarbons which would not (when considered cumulatively with the
matters discussed in clause (k) immediately preceding) deprive Borrower and the
Restricted Subsidiaries of any material right in respect of their assets or
properties;

(m)    Gas Balancing Agreements; provided that the amount of all gas imbalances
known to any Responsible Officer of a Loan Party and the amount of all
production which has been paid for but not delivered shall have been disclosed
or otherwise taken into account in the Reserve Reports delivered to the Agent
hereunder;

(n)    Liens to secure plugging and abandonment obligations, including the
Texaco Lien;

(o)    Liens expressly permitted by the Collateral Documents;

(p)    Liens securing the financing of insurance premiums;

(q)    Liens relating to the establishment of depository relations with banks in
the ordinary course of business;

(r)    Liens arising under an indenture or other agreement governing Senior
Notes in favor of the trustee, agent or representative thereunder for its own
benefit; provided, however, that such Liens are solely for the benefit of such
trustee, agent or representative in its capacity as such and not for the benefit
of the holders of such indebtedness; and

 

CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

(s)    Liens securing obligations that in the aggregate do not exceed $1,000,000
at any time.

8.02. Investments. Make any Investments, except:

(a)    Investments held by Borrower or such Restricted Subsidiary in the form of
cash equivalents or short-term marketable debt securities;

(b)    Investments of Borrower or any Restricted Subsidiary in any Loan Party;

(c)    Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable, extensions of credit to customers and suppliers,
prepaid expenses, deposits and endorsements of negotiable instruments for
collection arising in the ordinary course of business, and Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss;

(d)    Guarantees permitted by Section 8.03;

(e)    Investments consisting of (i) temporary investments in securities of the
United States or Canada having maturities not in excess of one (1) year, (ii)
demand deposits and certificates of deposit issued by any Lender, (iii) readily
marketable commercial paper rated “A-1” by Standard & Poor’s Corporation (or
similar rating by any similar organization which rates commercial paper), (iv)
readily marketable direct obligations of any state of the United States of
America or any province of Canada or any political subdivision of any such state
or province given on the date of such investment a credit rating of at least AA
by Standard & Poor’s Corporation due within one year from the acquisition
thereof, (v) repurchase agreements with respect to the investments referred to
in the preceding clauses with any bank or trust company organized under the Laws
of the United States of America or any province of Canada or any state or
province thereof and having combined capital, surplus and undivided profits of
not less than $500,000,000 (as of the date of its most recent financial
statements) and having deposits that have received one of the two highest
ratings obtainable from Standard & Poor’s Corporation, (vi) eurodollar time
accounts or eurodollar certificates of deposit each with any bank or trust
company organized under the Laws of the United States of America or any province
of Canada or any state or province thereof having combined capital, surplus and
undivided profits of not less than $500,000,000 (as of the date of its most
recent financial statements) and having deposits that have received one of the
two highest ratings obtainable from Standard & Poor’s Corporation, (vii) demand
or time deposits not to exceed $10,000,000 in the aggregate outstanding at any
time with banks or other financial institutions in countries (other than the
United States or Canada) where a Loan Party has assets or operations, and
(viii) such other Investments as may be approved by Agent;

(f)    Investments in direct ownership interests in additional Mineral
Interests, wells, gas gathering systems or other field facilities including but
not limited to crew boats and other vessels, shore facilities, storage barges,
seismic data and surveys, in each case related to such additional Mineral
Interests or wells or to existing Mineral Interests or wells, or in the form of
or pursuant to farm-out, farm-in, participation agreements, joint operating
agreements, or area of mutual interests agreements or other similar arrangements
which are usual and customary in the oil and gas exploration and production
business; provided that Investments in non-producing oil and gas properties
shall not be made unless either:

 

  (1)

the proforma Applicable Usage Level is 90% or less; or

 

CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

  (2)

the sum of the proposed Investment, plus the aggregate outstanding amount of all
such previous Investments made in reliance on this clause (2) during any such
calendar year, does not exceed $10,000,000;

(g)    Investments in the Designated Investment Entities if before and after
giving effect thereto (i) no Default exists, (ii) Borrower is in pro forma
compliance with the financial covenants set forth in Section 7.12, and (iii) the
amount of such Investment, plus the amount of all such prior Investments made
after the Ninth Amendment Effective Date pursuant to this Section 8.02(g), does
not exceed $100,000,000 in the aggregate. If any such Investment is in excess of
$2,500,000, Borrower shall deliver to Agent, either on or prior to the date on
which any such Investment is to be made or promptly thereafter, a certificate of
a Responsible Officer, in the form of Exhibit I or such other format as is
reasonably satisfactory to Agent, certifying (in reasonable detail in support
thereof) that after giving effect to such Investment, (i) there is no Default,
and (ii) Borrower is in pro forma compliance with the financial covenants set
forth in Section 7.12;

(h)    Investments made with cash proceeds received from the sale of Borrower’s
Equity Interests;

(i)    Any other Investments not to exceed (i) at any time up to and including
March 31, 2014, $30,000,000 in the aggregate, (ii) for the period from April 1,
2014 to December 31, 2014, the lesser of (A) ten percent (10%) of the Borrowing
Base existing at the time such Investment is made, and (B) $30,000,000, in the
aggregate, and (iii) thereafter, in any calendar year, the lesser of (A) ten
percent (10%) of the Borrowing Base existing at the time such Investment is
made, and (B) $30,000,000, in the aggregate;

(j)    Investments in joint ventures formed to own and operate midstream assets;
provided that the JV Investments Amount of all such Investments made after the
Ninth Amendment Effective Date in reliance on this clause (j) does not exceed
$150,000,000 in the aggregate;

(k)    Investments in Unrestricted Subsidiaries, provided that immediately
before and after giving effect to each such Investment, (i) no Default, Event of
Default or Borrowing Base Deficiency exists, (ii) Liquidity (after giving
proforma effect to such Investment) is not less than 15% of the then-existing
Aggregate Commitments, and (iii) the proforma ratio of Net Funded Debt to
EBITDAX of the Loan Parties on a consolidated basis does not exceed 3.00 to
1.00; and

(l)    Investments permitted under Sections 8.09 or 8.14.

8.03. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness outstanding on the date hereof and listed on Schedule 8.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, accrued and unpaid interest,
and fees and expenses reasonably incurred, in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder and
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended;

 

CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

(c)    Guarantees of Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Borrower or any wholly-owned
Restricted Subsidiary;

(d)    obligations (contingent or otherwise) of Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation; and (ii) such Swap Contract
otherwise complies with the provisions of Section 8.09;

(e)    [Reserved];

(f)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 8.01(i) and refinancings, refundings, renewals
and extensions thereof; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $20,000,000;

(g)    Indebtedness associated with bonds or other surety obligations required
by Governmental Authorities in connection with the operation of the business of
the Loan Parties;

(h)    endorsements of negotiable instruments for collection in the ordinary
course of business;

(i)    Indebtedness representing deferred compensation to employees of Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(j)    Indebtedness consisting of Cash Management Obligations and other
Indebtedness in respect of net services, overdraft protections and similar
arrangements, in each case (x) in connection with cash managing and deposit
accounts and (y) incurred in the ordinary course of business;

(k)    intercompany Indebtedness arising out of an Investment permitted under
Section 8.02 so long as such Investment is in or with a Loan Party;

(l)    obligations under Advance Payment Contracts so long as the production
covered thereby has not been included in the most recent Reserve Report
furnished to Agent;

(m)    oil and gas balancing obligations incurred in the ordinary course of
business;

(n)    Indebtedness consisting of the financing of insurance premiums incurred
in the ordinary course of business;

(o)    Senior Notes so long as (1) no Default exists immediately before or after
giving pro forma effect to any such incurrence, (2) the maturity date of such
Senior Notes is not less than one year after the Maturity Date and (3) the
indentures or other agreements under which any Senior Notes are issued and all
other instruments, agreements or other documents evidencing or governing such
Senior Notes or providing for any guarantee or other right in respect thereof
have terms that, taken as a whole, are not more restrictive on Borrower and its
Restricted Subsidiaries than the terms of this Agreement and the other Loan
Documents; and

 

CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

(p)    other Indebtedness in an aggregate principal amount at any time
outstanding under this clause (p) that does not exceed the greater of (i)
$10,000,000 and (ii) two percent (2%) of the Borrowing Base as in effect at the
time of the most recent incurrence of Indebtedness under this clause (p).

8.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)    any Restricted Subsidiary may merge with (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that when any wholly-owned Domestic
Restricted Subsidiary is merging with another Restricted Subsidiary, the
wholly-owned Restricted Subsidiary shall be the continuing or surviving Person;
and

(b)    any Domestic Restricted Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to Borrower or to
another Domestic Restricted Subsidiary.

8.05. Dispositions. Make any Disposition, except:

(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)    Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement equipment;

(c)    Dispositions of property by Borrower or any Restricted Subsidiary to
Borrower or to a wholly-owned Restricted Subsidiary; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be Borrower or a Guarantor;

(d)    Dispositions permitted by Sections 8.04 and 8.06;

(e)    Sales of hydrocarbons, including pursuant to Advance Payment Contracts
permitted by this Agreement and Swap Contracts, in the ordinary course of
business;

(f) Dispositions consisting of any compulsory pooling or unitization ordered by
a Governmental Authority with jurisdiction over each Loan Party’s Mineral
Interests in its oil and gas properties;

(g)    Dispositions in connection with farm-outs participation or other similar
agreements in the ordinary course of business of undeveloped acreage or
undrilled depths and assignments in connection therewith;

(h)    Asset Dispositions; provided that (1) all of the consideration received
in respect to such Asset Disposition shall be cash or oil and gas properties to
be included in the Borrowing Base pursuant to Section 4.08, (2) the
consideration received shall be equal to or greater than the fair market value
thereof (as reasonably determined by the board of directors or a Responsible
Officer of Borrower and if requested by Agent, Borrower shall deliver a
certificate of a Responsible Officer of Borrower certifying to that effect), and
(3) to the extent that the Recognized Value of the aggregate of all Asset
Dispositions in any calendar year exceeds 5% of the then effective Borrowing
Base, then the Borrowing Base shall be reduced by the amount of such excess;

 

CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

(i)    leases, subleases, licenses or sublicenses of property other than
Mortgaged Properties in the ordinary course of business and which do not
materially interfere with the value of such property;

(j)    transfers of property subject to any condemnation or eminent domain (or
deed in lieu thereof) upon receipt of the casualty proceeds of such event;

(k)    Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of Borrower, are not material to the conduct of the business of
Borrower and its Restricted Subsidiaries;

(l)    Dispositions of Investments in the Designated Investment Entities to the
extent required by, or made pursuant to buy/sell arrangements between joint
venture parties set forth in, joint venture arrangements and similar binding
agreements;

(m)    Dispositions of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the collection or compromise
thereof;

(n)    Dispositions of cash equivalent Investments in the ordinary course of
business;

(o)    Dispositions of oil and gas properties not covered in the most recent
Reserve Report furnished to Agent;

(p)    voluntary terminations of Swap Contracts, subject to the provisions of
Section 4.03(b);

(q)    Dispositions of Equity Interests in Diamondback Energy, Inc. owned as of
the Closing Date;

(r)    Dispositions of contracts (and rights or interests therein or thereunder)
or other arrangements constituting a release of natural gas interstate
transportation capacity, which Dispositions do not (when considered
cumulatively, and taken together with other related transactions and contractual
arrangements) deprive Borrower of the benefit of any material portion of
Borrower’s Mineral Interests; or

(s)    Dispositions of property constituting Investments permitted by
Section 8.02.

provided, however, that (1) any Disposition pursuant to clauses (e), (g), (h),
(n) and (o) shall be for fair market value, and (2) no Disposition pursuant to
clauses (d), (f), (g), (h), (l) and (o) may be made if a Default shall exist or
would result from such Disposition.

8.06. Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a)    each Restricted Subsidiary may make Restricted Payments to Borrower and
Guarantors;

(b)    Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)    Borrower and each Restricted Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d)    cashless exercise of existing warrants in an amount not to exceed
$50,000;

 

CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

(e)    each Restricted Subsidiary may issue Equity Interests to Borrower or
another Restricted Subsidiary provided the parties comply with Section 2.13(d)
and (e), as applicable;

(f)    any Restricted Subsidiary may issue and sell directors’ qualifying shares
and shares required by applicable Law to be held by a Person other than Borrower
or a Guarantor;

(g)    Borrower and each Restricted Subsidiary may directly or indirectly
purchase, redeem or otherwise acquire Equity Interests issued by it, provided
that immediately before and after giving effect thereto, (i) no Default, Event
of Default or Borrowing Base Deficiency exists, (ii) Liquidity (after giving
proforma effect to such purchase, redemption or acquisition) is not less than
15% of the then-existing Aggregate Commitments, and (iii) the proforma ratio of
Net Funded Debt to EBITDAX of the Loan Parties on a consolidated basis does not
exceed 3.00 to 1.00;

(h)    Restricted Payments occurring or deemed to occur upon or in connection
with (i) the acquisition or exercise of stock options, warrants or other
equity-based awards to the extent such Restricted Payment or the proceeds
thereof are used to satisfy a portion of the acquisition or exercise price of
such options, warrants or other equity-based awards, (ii) the exercise of stock
options, warrants or other equity-based awards or the vesting or issuance of
Equity Interests to the extent such Restricted Payment or the proceeds thereof
are used to satisfy a portion of the tax liability of the holder thereof with
respect to such exercise, vesting or issuance, or (iii) the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests of the Borrower held by any current or former employee, director or
consultant of the Borrower or any Restricted Subsidiary (or their respective
estates, heirs, family members, spouses, former spouses or beneficiaries under
their estates or other permitted transferees) pursuant to any equity
subscription agreement, stock option agreement, employee benefit plan or similar
arrangement or agreement; and

(i)    Borrower and each Restricted Subsidiary may agree to pay or make,
directly or indirectly, any Restricted Payment if such Restricted Payment would
be permitted under this Section 8.06; provided that, for the avoidance of doubt,
even if such an agreement is permitted hereunder, such Restricted Payment itself
shall remain subject to the requirement that no Default shall have occurred and
be continuing at the time of making such Restricted Payment or would result
therefrom.

8.07. Change of Operator. Cease for any reason to be the operator of (i)any of
the Mortgaged Properties which it is operating as of the Closing Date, and
(ii) any properties that it subsequently acquires and takes over operations.

8.08. [Reserved].

8.09. Swap Contracts. Enter into any Swap Contract, except:

(a)    Commodity Contracts. Contracts entered into to hedge prices on oil,
natural gas and natural gas liquids expected to be produced by the Loan Parties,
provided that at all times:

(i)    no such contract fixes a price for a term of more than 60 months from the
date that such Swap Contract is executed;

 

CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

(ii)    the notional volumes for which (when aggregated with other Swap
Contracts then in effect other than puts and floors and basis differential
swaps) do not exceed, as of the date such Swap Contract is executed:

(A)    80% of the Loan Parties’ aggregate reasonably anticipated Projected Oil
and Gas Production for each fiscal quarter during the first three (3) year
period during which such Swap Contract is in effect for each of crude oil,
natural gas and natural gas liquids, calculated separately, provided that for
Swap Contracts entered into during 2016 only, the following percentages of the
Loan Parties’ aggregate reasonably anticipated Projected Oil and Gas Production
shall be applicable for each fiscal quarter during each calendar year:

 

Calendar Year

   Percentage  

2016

     90 % 

2017

     80 % 

2018

     80 % 

; and

(B)    85% of the total proved production as included in the most recently
delivered Reserve Report for each fiscal quarter during the period starting
three (3) years after such Swap Contract goes into effect for each of crude oil,
natural gas and natural gas liquids, calculated separately;

provided that if:

(x)    (1) the aggregate notional amount of all Tested Swap Contracts for a
fiscal quarter exceeds the greater of (A) 100% of the actual production for that
fiscal quarter and (B) 100% of the daily average actual production for the most
recent two weeks for which reports are available to Borrower, multiplied by the
number of days in such fiscal quarter, for each of crude oil, natural gas and
natural gas liquids, calculated separately (such greater amount, the
‘Threshold’), and (2) on the date of such calculation, the amount of the Swap
Termination Value owed by the Loan Parties for such Tested Swap Contracts that
are in excess of the Threshold for such quarter exceeds 10% of the difference
between the Borrowing Base and the Total Outstandings,

(y)    Liquidity is less than $100 million, and

(z)    based on the Loan Parties’ updated aggregate reasonably anticipated
Projected Oil and Gas Production for the upcoming fiscal quarter (the ‘Hedging
Notional Volume Measurement Quarter’), as reasonably approved by the
Administrative Agent, the over-hedged condition described in clause (x) is
reasonably likely to continue for the Hedging Notional Volume Measurement
Quarter;

then, Borrower shall, or shall cause other Loan Parties to, terminate, create
off-setting positions, or otherwise unwind existing Tested Swap Contracts for
the Hedging Notional Volume Measurement Quarter within 60 days after the end of
the most recently completed fiscal quarter to the extent necessary so that, on a
pro forma basis, the Tested Swap Contracts for the Hedging Notional Volume
Measurement Quarter do not exceed the greater of:

(1)    the Threshold, and

 

CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

(2)    80% of the Loan Parties’ updated aggregate reasonably anticipated
Projected Oil and Gas Production for the Hedging Notional Volume Measurement
Quarter, as reasonably approved by the Administrative Agent, for each of crude
oil, natural gas and natural gas liquids, calculated separately;

(iii)    no such contract (other than a Lender Swap Contract) requires Borrower
to put up money, assets, or other security against the event of its
nonperformance prior to actual default by Borrower in performing its obligations
thereunder; and

(iv)    each such contract is with (A) a Lender or an Affiliate of a Lender or
(B) a counterparty who is unsecured who at the time the contract is entered into
maintains a minimum debt rating of BBB or Baa2 as determined either by
Standard & Poor’s Corporation or Moody’s Investors Service, Inc. and is
otherwise reasonably acceptable to Agent.

At all times, clause (a)(ii)(B) above shall be deemed to refer to the most
recent Reserve Report or internally-prepared engineering data received by Agent
under Section 4.02 or 4.03 hereof, as applicable.

Notwithstanding any other provision of this Section 8.09(a), the Borrower and
its Restricted Subsidiaries may enter into (A) put and floor options and
(B) basis differential swaps, in each case, with respect to notional volumes not
in excess of the notional volumes that may otherwise be hedged pursuant to this
Section 8.09 (but not giving effect to the parenthetical in
Section 8.09(a)(ii)).

For purposes of this paragraph, “Tested Swap Contracts” means Swap Contracts
entered into to hedge prices on oil, natural gas and natural gas liquids
measured separately expected to be produced by the Loan Parties other than
(A) put and floor options, and (B) basis differential swaps.

Notwithstanding the foregoing, a Loan Party may enter into Swap Contracts
(‘Acquisition Hedges’) for production to be produced from properties or
interests that a Loan Party proposes to acquire but does not then own (each, a
‘Pro Forma Property’) so long as such Acquisition Hedges (a) are entered into
after the purchase and sale agreement with respect to such Pro Forma Property
has been fully executed, (b) do not exceed the term limitation set forth in
Section 8.09(a)(i), and (c) do not have notional volumes that exceed the volume
limitations set forth in Section 8.09(a)(ii) determined on a pro forma basis as
if the Pro Forma Properties were owned by a Loan Party.

Borrower agrees that, if a Loan Party has outstanding Acquisition Hedges,
Borrower shall, or shall cause other Loan Parties to, terminate, create
offsetting positions or otherwise unwind Swap Contracts to the extent necessary
to comply with the volume requirements of Section 8.09 (a)(ii) determined
without inclusion of any production from such Pro Forma Property within 30 days
after the earlier to occur of (1) 90 days after the date the applicable purchase
and sale agreement was entered into if the acquisition of such Pro Forma
Property has not been consummated, or (2) the date Borrower obtains knowledge
with reasonable certainty that the acquisition of such Pro Forma Property will
not be consummated.

(b)    Interest Rate Contracts. Contracts entered into by Borrower or a
Restricted Subsidiary with the purpose and effect of fixing interest rates on a
principal amount of indebtedness of Borrower or a Restricted Subsidiary that is
accruing interest at a variable rate, provided that (1) the term does not extend

 

CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

past the Maturity Date, (2) the aggregate notional amount of such contracts
never exceeds 75% of the anticipated outstanding principal balance of the
indebtedness to be hedged by such contracts or an average of such principal
balances calculated by using a generally accepted method of matching interest
swap contracts to declining principal balances, (3) the floating rate index of
each such contract generally matches the index used to determine the floating
rates of interest on the corresponding indebtedness to be hedged by such
contract, (4) no such contract (other than a Lender Swap Contract) requires
Borrower to put up money, assets, or other security against the event of its
nonperformance prior to actual default by Borrower in performing its obligations
thereunder, and (5) each such contract is with (i) a Lender or an Affiliate of a
Lender or (ii) a counterparty who is unsecured who at the time the contract is
entered into maintains a minimum debt rating of BBB or Baa2 as determined either
by Standard & Poor’s Corporation or Moody’s Investors Service, Inc. and is
otherwise acceptable to Agent.

(c)    Currency Swaps. Contracts entered into by Borrower or a Restricted
Subsidiary with the purpose and effect of fixing the rate of exchange between
two currencies with respect to the amount of the payments to be made or received
by Borrower or a Restricted Subsidiary in one of such currencies pursuant to an
agreement, provided that (1) the term does not extend past the Maturity Date,
(2) no such contract (other than a Lender Swap Contract) requires Borrower to
put up money, assets, or other security against the event of its nonperformance
prior to actual default by Borrower in performing its obligations thereunder,
and (3) each such contract is with (i) a Lender or an Affiliate of a Lender or
(ii) a counterparty who is unsecured who at the time the contract is entered
into maintains a minimum debt rating of BBB or Baa2 as determined either by
Standard & Poor’s Corporation or Moody’s Investors Service, Inc. or is otherwise
acceptable to Agent.

8.10. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

8.11. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower (other than Borrower or any wholly-owned Restricted
Subsidiary of Borrower), whether or not in the ordinary course of business,
other than on fair and reasonable terms that are substantially as favorable to
Borrower or such Restricted Subsidiary as would be obtainable by Borrower or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

8.12. Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability (i) of any
Domestic Restricted Subsidiary to make Restricted Payments to Borrower or any
Guarantor, or (ii) of any Domestic Restricted Subsidiary to Guarantee the
Indebtedness of Borrower, in each case other than any such Contractual
Obligation relating to, or arising or existing by reason of, (a) provisions in
corporate charters, bylaws, stockholders agreements, partnership agreements,
limited liability agreement, and similar agreements, (b) applicable Law or any
applicable rule, regulation or order, (c) encumbrances and restrictions
contained in contracts entered into in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of Borrower or any Guarantor or the
ability of Borrower or such Guarantor to realize such value, or to make any
distributions relating to such property or assets in each case in any material
respect, (d) as required by any regulatory authority having jurisdiction over
Borrower or any Domestic Restricted Subsidiary or any of the their businesses,
or (e) indentures and other agreements governing Senior Notes issued in
compliance with Section 8.03.

8.13. Use of Proceeds. (a) Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or

 

CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

carrying margin stock or to refund indebtedness originally incurred for such
purpose, or (b) use the proceeds of any Credit Extension (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

8.14. Gas Balancing Agreements and Advance Payment Contracts. (a) Incur, become
or remain liable for, or permit any other Loan Party to incur, become or remain
liable for, (i) any Material Gas Imbalance, or (ii) Advance Payments under
Advance Payment Contracts which are to be satisfied by delivery of production in
excess of $1,000,000 in the aggregate, or (b) include any production sold
pursuant to an Advance Payment Contract in any Reserve Report furnished to
Agent.

8.15. Accounting Changes. Make or permit any material change in its accounting
policies or reporting practices, except as may be required or permitted by GAAP.

8.16. Maintenance of Deposit Accounts. (a) Open or maintain any deposit account,
securities account or commodity account at or with any banking or other
financial institution other than a Lender, except for those accounts listed on
Part 2 on Exhibit A to the Seventh Amendment to this Agreement dated as of
December 13, 2016 (the “Seventh Amendment”), which accounts may remain open
pending closure in the ordinary close of business, or (b) establish or maintain
a deposit account, securities account or commodity account (other than Excluded
Accounts), without delivering to the Administrative Agent a control agreement
signed by the Administrative Agent, the depository bank, the other parties
thereto and the applicable Loan Party, and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, (1) in the case of any
account listed on Part 1 of Exhibit A to the Seventh Amendment, within sixty
(60) days after the Effective Date (as defined in the Seventh Amendment), or
(2) in the case of any account other than an Excluded Account opened after such
Effective Date, within thirty (30) days after such account is opened.

8.17. Unrestricted Subsidiaries.

(a)    Incur, assume, guarantee or be or become liable for any Indebtedness of
any of the Unrestricted Subsidiaries, other than guarantees of Indebtedness of
Mule Sky, LLC existing as of the Fourteenth Amendment Effective Date that
constitute Investments made in compliance with Section 8.02.

(b)    Permit any Unrestricted Subsidiary to hold any Equity Interest in, or any
Indebtedness of, the Borrower or any Restricted Subsidiary.

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

9.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b)    Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 1.08, 7.01, 7.02(b), 7.03,
7.05, 7.10, 7.11, 7.12 or Article VIII; or

 

CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

(c)    Other Defaults. (i) Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in this Agreement on its part to be performed or observed and such failure
continues unremedied for thirty (30) days after notice thereof from Agent or
Agent is notified of such Default or should have been so notified pursuant to
the provisions of Section 7.03(a), whichever is earlier; or (ii) any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above or in the preceding clause (i) of this subsection
(c)) contained in any other Loan Document on its part to be performed or
observed and such failure continues unremedied beyond any grace or cure period
therein provided; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading when made or deemed made; or

(e)    Cross-Default. Borrower or any Restricted Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $20,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, (i) such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or (ii) an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or (iii) such Guarantee
to become payable or cash collateral in respect thereof to be demanded (for the
avoidance of doubt, this Section 9.01(e) does not apply to a voluntary
repurchase, repayment, defeasance or redemption of any portion of such
Indebtedness); or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h)    Judgments. There is entered against Borrower or any Restricted Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount exceeding $20,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute

 

CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $3,000,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $20,000,000; or

(j)    Invalidity of Loan Documents. Until the Release Date has occurred, any
Loan Document or any provision thereof, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document or any provision
thereof (other than manifest error); or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof; or

(k)    Swap Contracts. There shall occur under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (1) any event
of default under such Swap Contract to which Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract), or
(2) any Termination Event (as so defined) under such Swap Contract as to which
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by Borrower or such Restricted
Subsidiary as a result thereof exceeds $20,000,000; or

(l)    [Reserved];

(m)    Change of Control. There occurs any Change of Control with respect to any
Loan Party.

9.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Majority Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder (other than Indebtedness outstanding under Swap Contracts) or under
any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by Borrower;

(c)    require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid (other than Indebtedness outstanding under Swap Contracts)
shall automatically become due and payable, and the obligation of Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of Agent or any Lender.

9.03. Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer (including fees, charges and disbursements
of counsel to the respective Lenders and the L/C Issuer (including fees and time
charges for attorneys who may be employees of any Lender or the L/C Issuer) and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and (ii) Obligations related to any
Lender Swap Contract or Secured Cash Management Agreement, ratably among
Lenders, the L/C Issuer, and any Swap Lender and any Cash Management Party, in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Notwithstanding the foregoing, amounts received from Borrower or any Guarantor
that is not an Eligible Contract Participant shall not be applied to any
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause, the Administrative Agent shall make such adjustments as
it determines are appropriate to distributions pursuant to clause “Fourth” above
from amounts received from Eligible Contract Participants to ensure, as nearly
as possible, that the proportional aggregate recoveries with respect to Excluded
Swap Obligations described in such clause “Fourth” are the same as the
proportional aggregate recoveries with respect to other Obligations pursuant to
such clause).

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied in
the order set forth above.

 

CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Lender Swap Contracts shall be excluded from the application
described above if Agent has not received written notice thereof, together with
such supporting documentation as Agent may request, from the applicable Cash
Management Party or Swap Lender, as the case may be. Each Cash Management Party
or Swap Lender not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Agent pursuant to the terms of
Article X hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE X. ADMINISTRATIVE AGENT

10.01. Appointment and Authorization of Administrative Agent.

(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Scotiabank to act on its behalf as Administrative Agent hereunder and under the
other Loan Documents and authorizes Agent to take such actions on its behalf and
to exercise such powers as are delegated to Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. Other than the rights of the Loan Parties under Section 10.06, (i) the
provisions of this Article are solely for the benefit of Agent, the Lenders and
the L/C Issuer, and (ii) neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. All benefits
and amenities provided to Agent in this Article shall also apply to Arranger in
its capacity as sole arranger and sole bookrunner. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b)    The Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a Swap Lender
and Cash Management Party) and the L/C Issuer hereby irrevocably appoints and
authorizes the Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent pursuant to Section 10.05 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents, or for exercising any rights and
remedies thereunder at the direction of the Agent), shall be entitled to the
benefits of all provisions of this Article X and Article XI (including
Section 11.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto.

10.02. Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not Agent hereunder and without
any duty to account therefor to Lenders.

 

CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

10.03. Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Lenders or the Required Lenders, as
applicable (or such other number or percentage of the Lenders as shall be
necessary, or as Agent shall believe in good faith shall be necessary, under the
circumstances provided in Sections 9.02 and 11.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to Agent by Borrower, a Lender or the L/C
Issuer.

Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Agent.

10.04. Reliance by Administrative Agent. Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, Agent
may presume that such condition is satisfactory to such Lender or the L/C Issuer
unless Agent shall have received notice to the contrary from such Lender or the
L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------

10.05. Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by Agent. Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent. Agent shall not be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that Agent acted
with gross negligence or willful misconduct in the selection of such sub-agents.

10.06. Resignation of Agent.

(a)    Agent may at any time give notice of its resignation to Lenders, the L/C
Issuer and Borrower. Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, subject to the consent of Borrower (but
no such consent shall be required if a Default is then continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Majority
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to) on behalf of Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above, subject to the
consent of Borrower (but no such consent shall be required if a Default is then
continuing). Whether or not a successor has been appointed, such resignation
shall nonetheless become effective (except that in the case of any collateral
security held by the Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Majority Lenders may, to the extent permitted
by applicable law, by notice in writing to Borrower and such Person remove such
Person as Agent and appoint a successor, subject to the consent of Borrower (but
no such consent shall be required if a Default is then continuing). If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective (except that in the case of any collateral security
held by the Agent on behalf of the Lenders under any of the Loan Documents, the
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) in accordance with such notice on the Removal
Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender and the L/C Issuer directly, until such time as the
Majority Lenders and

 

CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------

Borrower, if applicable, appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent (other than any
rights to indemnity payments owed to the retiring or removed Agent), and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Agent’s resignation or removal hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring or removed Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

(d)    Any resignation by Scotiabank as Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer, and additionally, the L/C Issuer
may resign at any time by giving 30 days’ prior notice to Agent, the Lenders and
Borrower. After the resignation of the L/C Issuer hereunder, the retiring L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such resignation, but
shall not be required to issue additional Letters of Credit or to extend, renew
or increase any existing Letter of Credit, including, without limitation, any
Letter of Credit with an auto-extend feature (for the avoidance of doubt, the
retiring L/C Issuer is authorized to notify each beneficiary of each Letter of
Credit (in accordance with the terms of such Letter of Credit) that any such
Letter of Credit will not be renewed, extended or increased, automatically or
otherwise). Upon the acceptance of a successor’s appointment as Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of its respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

10.07. Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
bookrunner, Arranger or other Lender holding a title listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Agent, a Lender or the L/C Issuer hereunder.

 

CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------

10.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Agent under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and
the L/C Issuer, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

10.10. Collateral and Guarantor Matters.

(a)    Each Lender and the L/C Issuer hereby irrevocably authorizes and directs
Agent to enter into the Collateral Documents for the benefit of such Lender and
the L/C Issuer. Each Lender and the L/C Issuer hereby agrees, and each holder of
any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth in Section 11.01, any action taken by the Majority Lenders,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Majority Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders and the L/C Issuer.
Agent is hereby authorized (but not obligated) on behalf of all of the Lenders
and the L/C Issuer, without the necessity of any notice to or further consent
from any Lender or the L/C Issuer from time to time prior to, an Event of
Default, to take any action with respect to any Collateral or Collateral
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Collateral Documents.

(b)    Each Lender and the L/C Issuer (including in its capacities as a Cash
Management Party and Swap Lender) hereby irrevocably authorize Agent, at its
option and in its discretion (and Agent hereby agrees in the case of clauses (i)
and (iii) below),

(i)    to release any Lien on any property granted to or held by Agent under any
Loan Document (A) upon (I) termination of the Aggregate Commitments,
(II) payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) any other obligations or liabilities, which
by their terms expressly survive the termination of the Loan Documents),
(III) the expiration or termination of all Letters of Credit (other than Letters
of Credit as to which other arrangements satisfactory to Agent and the L/C
Issuer shall have been made) and (IV) the

 

CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------

payment in full of all Obligations arising from the expiration, termination or
unwinding of, or the novation to a financial institution which is not a Lender
of, all then existing Lender Swap Contracts (other than those as to which other
arrangements satisfactory to the applicable Swap Lender shall have been made)
(the date upon which all of the matters described in the preceding
subclauses (A)(I) through (A)(IV) of this Section shall have occurred shall be
herein called, the “Release Date”), (B) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, (C) subject to Section 11.01, if approved, authorized or ratified in
writing by the Majority Lenders, (D) in connection with any foreclosure sale or
other disposition of Collateral after the occurrence of an Event of Default, or
(E) which release is otherwise required by this Agreement;

(ii)    to subordinate any Lien on any property granted to or held by Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document, or if necessary, release
such Lien; and

(iii)    to release any Guarantor from its obligation under any Guaranty of such
Person if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.

Upon request by Agent at any time, each Lender and the L/C Issuer will confirm
in writing Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Section 10.10.

(c)    Subject to (b) above, Agent shall (and is hereby irrevocably authorized
by each Lender and the L/C Issuer to) execute such documents as may be necessary
to evidence the release or subordination of the Liens granted to Agent for the
benefit of Agent and Lenders and the L/C Issuer herein or pursuant hereto upon
the applicable Collateral; provided that (i) Agent shall not be required to
execute any such document on terms which, in Agent’s opinion, would expose Agent
to or create any liability or entail any consequence other than the release or
subordination of such Liens without recourse or warranty and (ii) such release
or subordination shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of Borrower or any other Loan
Party in respect of) all interests retained by Borrower or any other Loan Party,
including the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, Agent shall be authorized
to deduct all expenses reasonably incurred by Agent from the proceeds of any
such sale, transfer or foreclosure.

(d)    Agent shall have no obligation whatsoever to any Lender, the L/C Issuer
or any other Person to assure that the Collateral exists or is owned by Borrower
or any other Loan Party or is cared for, protected or insured or that the Liens
granted to Agent herein or in any of the Collateral Documents or pursuant hereto
or thereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 10.10 or in any of the Collateral Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders or the L/C Issuer.

(e)    Each Lender and the L/C Issuer hereby appoints each other Lender as agent
for the purpose of perfecting Lenders’ and the L/C Issuer’s security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender or the L/C Issuer (other than Agent) obtain
possession of any such Collateral, such Lender or the L/C Issuer shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

 

CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------

(f)    Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall Agent be responsible or liable to the Lenders
for any failure to monitor or maintain any portion of the Collateral.

10.11. Cash Management Agreements and Swap Contracts. No Cash Management Party
or Swap Lender that obtains the benefits of Section 9.03, any Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) or any amendment or waiver of this Agreement or any other Loan
Document, in each case other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Lender Swap Contracts unless the Agent has received written
notice of such Obligations, together with such supporting documentation as the
Agent may request, from the applicable Cash Management Party or Swap Lender, as
the case may be.

10.12. Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Agent and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of

 

CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------

sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Agent and not, for the avoidance of doubt, to or for the benefit of
the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

ARTICLE XI. MISCELLANEOUS

11.01. Amendments, Etc. Except as otherwise provided in Section 3.07(a) or
elsewhere in this Section 11.01, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Borrower or the applicable Loan Party, as the case may be, and the
Majority Lenders and acknowledged by Agent, or signed by the Borrower or the
applicable Loan Party, as the case may be, and the Agent with the consent of the
Majority Lenders, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 5.01(a) without the written
consent of each Lender; provided, however, in the sole discretion of Agent, only
a waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 5.01(a)(iii) or (iv) with respect to which Borrower has
given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

(c)    except as otherwise provided in Article IV, increase the Borrowing Base
or decrease the Monthly Reduction Amount without the written consent of each
Lender, or decrease or maintain the Borrowing Base or increase or maintain the
Monthly Reduction Amount without the consent of the Required Lenders;

(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------

(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or L/C Fees at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(f)    change Section 2.12 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(g)    change any provision of this Section or the definition of “Majority
Lenders” or “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

(h)    release any Guarantor from any Guaranty or release the Liens on all or
substantially all of the Collateral in any transaction or series of related
transactions except in accordance with the terms of any Loan Document, without
the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Agent in
addition to the Lenders required above, affect the rights or duties of Agent
under this Agreement or any other Loan Document; (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (iv) nothing contained in this Section 11.01 shall
cause any waiver, amendment, modification or consent to any Lender Swap Contract
or Secured Cash Management Agreement to require the consent of the Majority
Lenders. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

Notwithstanding the foregoing and any provision in any Loan Document which
requires the signatures of the Lenders, the Required Lenders or the Majority
Lenders as a condition to the effectiveness of an amendment or waiver with
respect to such Loan Document, each Lender party hereto consents to the
effectiveness upon execution by Agent and the applicable Loan Party or Loan
Parties of each Loan Document listed as items 8 through 13 on Schedule 5.01.

Notwithstanding anything herein or in any Loan Document to the contrary, each
Lender consents to each amendment, modification, supplement or waiver to (x) any
Collateral Document now or hereafter executed by the Borrower and Agent, which
is executed and delivered in order to add Collateral pledged pursuant to such
Collateral Document, release any Collateral in accordance with the terms hereof
or update any schedules to such Collateral Document, (y) any Loan Document now
or hereafter executed by the Borrower and Agent which is executed and delivered
in order to cure an ambiguity, omission, mistake or defect in such Loan
Document, or (z) Schedule 1.01 or Schedule 6.13 to the extent either schedule is
delivered to Agent pursuant to the terms of this Agreement.

If (1) conditions (I), (II) and (III) to the Release Date have been satisfied
other than payment in full of all Obligations arising under clause (ii) or
clause (iii) of the definition of the term “Obligations” and (2) no

 

CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------

Loan Party has any outstanding Indebtedness, liability or obligations in
connection with a first lien revolving credit facility that are secured by a
Lien on the Collateral (or any commitment relating to any such revolving credit
facility), other than (x) Obligations arising under clause (ii) or clause
(iii) of the definition of the term “Obligations” and guaranties thereof and
(y) contingent indemnification obligations under any such first lien revolving
credit facility, then (A) any reference to “Lenders” or “Majority Lenders” in
this Agreement or any other Loan Document with respect to rights to provide
instructions to the Administrative Agent or other agents with respect to
enforcement against Collateral shall be deemed to be a reference to the Secured
Parties to whom Obligations remain outstanding and any voting shall be based
upon the outstanding amount of such Obligations, and (B) any reference to
“Events of Default” as conditions precedent to such enforcement rights shall be
deemed to be a reference to “events of default” or “termination events,”
howsoever described, under the outstanding Lender Swap Contracts or Secured Cash
Management Agreements, as applicable. The rights of the Secured Parties under
Lender Swap Contracts and Secured Cash Management Agreements granted pursuant to
clauses (A) and (B) of the preceding sentence shall immediately terminate if
(x) clause (1) of the preceding sentence is at any time not true, or (y) both of
the following conditions are fulfilled at any time: (I) clause (2) of the
preceding sentence is at any time not true, and (II) the Obligations owed to
such Secured Parties are secured equally and ratably in the Collateral with the
Indebtedness, liabilities and obligations under such first lien revolving credit
facility.

11.02. Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or delivered by
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)    if to Borrower, Agent or the L/C Issuer, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall

 

CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------

be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Agent or any of its Related Parties (collectively, the “Agent Parties”)
have any liability to Borrower, any Lender, the L/C Issuer or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s or Agent’s transmission
of Borrower Materials through the Internet and/or Platform, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)    Change of Address, Etc. Each of the Borrower, Agent and the L/C Issuer
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to Borrower, Agent and the L/C Issuer.
In addition, each Lender agrees to notify Agent from time to time to ensure that
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities Laws.

(e)    Reliance by Agent. L/C Issuer and Lenders. Agent, the L/C Issuer and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices) purportedly given by or on behalf of Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other telephonic
communications with Agent may be recorded by Agent, and each of the parties
hereto hereby consents to such recording.

 

CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------

11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 9.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Majority
Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.12, any Lender may,
with the consent of the Majority Lenders, enforce any rights and remedies
available to it and as authorized by the Majority Lenders.

11.04. Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. Borrower shall pay (i) all out of pocket expenses
incurred by Agent, Arranger and their Affiliates (including the reasonable fees,
charges and disbursements of counsel for Agent and Arranger), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by Agent, Arranger, any
Lender or the L/C Issuer (including engineering charges and the fees, charges
and disbursements of any counsel for Agent, Arranger, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of Agent, Arranger, any Lender or the L/C Issuer, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by the Borrower. Borrower shall indemnify Agent (and any
sub-agent thereof), Arranger, each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and

 

CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------

disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Borrower shall also pay any civil penalty or fine
assessed by OFAC against, and all costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by Agent and/or the
Lenders as a result of conduct by Borrower that violated a sanction enforced by
OFAC. This Section 11.04(b). shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Agent (or any sub-agent thereof), Arranger, the
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Agent (or any such sub-agent), Arranger, the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender), provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against Agent (or any such sub-agent),
Arranger or the L/C Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for Agent (or any such sub-agent) or L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(c).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above

 

CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------

shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
Agent and the L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the occurrence of the Release Date.

11.05. Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

11.06. Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of Agent and, so long as no Event of Default
has occurred and is continuing, Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund (provided that Borrower shall be
deemed to have consented to such assignment unless it shall object thereto by
written notice to Agent within ten (10) Business Days after having received
notice thereof);

(B)    the consent of Agent shall be required if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

(C)    the consent of the L/C Issuer shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding);

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to Agent an Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.

(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent, the Lenders and the L/C Issuer shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section and shall be subject to Section 11.07. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------

(g)    Reserved.

(h)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Scotiabank assigns all of its
Commitment and Loans pursuant to subsection (b) above, Scotiabank may, upon
thirty (30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer.
In the event of any such resignation as L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Scotiabank as L/C Issuer. If Scotiabank resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Scotiabank to effectively assume the obligations of Scotiabank
with respect to such Letters of Credit.

11.07. Treatment of Certain Information; Confidentiality. Each of Agent, Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, purporting to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section in favor
of Borrower, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative or other transaction under which payments are
to be made by reference to Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of Borrower, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower, or (i) on a confidential basis to (x) any rating agency in
connection with rating Borrower or its Subsidiaries or the Loans, or (y) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans. For purposes of this
Section, “Information” means all information received from or on behalf of
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary, provided that, in the case of
Information received after the date hereof, such information is clearly
identified at the time of delivery as confidential. Notwithstanding the
foregoing, “Information” shall not include, and Agent and each Lender may
disclose without limitation of any kind, any information with respect to “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulations Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall apply only
to

 

CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------

such portions of the document or similar item that relate to the tax treatment
or tax structure of the Loans, Letters of Credit and transactions contemplated
hereby. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

11.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of Agent, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency, but excluding deposits held
in any account designated as a fiduciary account) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of Borrower or
any other Loan Party against any and all of the obligations of Borrower or such
Loan Party now or hereafter existing under this Agreement (including without
limitation obligations under Swap Contracts) or any other Loan Document to such
Lender or the L/C Issuer or any such Affiliate, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent, the L/C Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify Borrower and Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

11.09. Interest Rate Limitation. It is the intention of the parties hereto to
conform strictly to Applicable Usury Laws regarding the use, forbearance or
detention of the indebtedness evidenced by this Agreement, the Notes and the
other Loan Documents, whether such Laws are now or hereafter in effect,
including the Laws of the United States of America or any other jurisdiction
whose Laws are applicable, and including any subsequent revisions to or judicial
interpretations of those Laws, in each case to the extent they are applicable to
this Agreement, the Notes and the other Loan Documents (the “Applicable Usury
Laws”). Accordingly, if any acceleration of the maturity of the Notes or any
payment by Borrower or any other Person produces a rate in excess of the Maximum
Amount or otherwise results in Borrower or such other Person being deemed to
have paid any interest in excess of the Maximum Amount, or if Agent or any of
the Lenders shall for any reason receive any unearned interest in violation of
any Applicable Usury Laws, or if any transaction contemplated hereby would
otherwise be usurious under any Applicable Usury Laws, then, in that event,
regardless of any provision contained in this Agreement or any other Loan
Document or other agreement or instrument executed or delivered in connection
herewith, the provisions of this Section 11.09 shall govern and control, and
neither Borrower nor any other Person shall be obligated to pay, or apply in any
manner to, any amount that would be excessive interest. Agent or the Lenders
shall never be deemed to have contracted for or be entitled to receive,

 

CREDIT AGREEMENT – Page 111



--------------------------------------------------------------------------------

collect, charge, reserve or apply as interest on any Loan (whether termed
interest therein or deemed to be interest by judicial determination or operation
of law), any amount in excess of the Maximum Amount, and, in the event that
Agent or any of the Lenders ever receive, collect, or apply as interest any such
excess, such amount which would be excessive interest shall be applied as a
partial prepayment of principal and treated hereunder as such, and, if the
principal amount of the applicable Loans are paid in full, any remaining excess
shall forthwith be paid to Borrower. In determining whether or not the interest
contracted for, received, collected, charged reserved, paid or payable,
including under any specific contingency, exceeds the Maximum Amount, Borrower,
Agent and the Lenders shall, to the maximum extent permitted under applicable
law, (i) characterize any non principal payment (other than payments which are
expressly designated as interest payments hereunder) as an expense or fee rather
than as interest, (ii) exclude voluntary prepayments and the effect thereof, and
(iii) amortize and spread the total amount of interest throughout the entire
stated term of the Loans so that the interest rate is uniform throughout such
term; provided that if the Loans are paid in full prior to the end of the full
contemplated term hereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, if any, then Agent or the Lenders
shall refund to Borrower the amount of such excess, or credit the amount of such
excess against the aggregate unpaid principal balance of all Loans made by Agent
or the Lenders. As used herein, the term “Maximum Amount” means the maximum
nonusurious amount of interest which may be lawfully contracted for, reserved,
charged, collected or received by Agent or such Lender in connection with the
indebtedness evidenced by this Agreement, the Notes and other Loan Documents
under all Applicable Usury Laws, and the term “Maximum Rate” has a corresponding
meaning. Texas Finance Code, Chapter 346, which regulates certain revolving loan
accounts and revolving tri-party accounts, shall not apply to any revolving loan
accounts created under, or apply in any manner to, the Notes, this Agreement or
the other Loan Documents.

11.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by Agent and when Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (including PDF) shall be effective
as delivery of a manually executed counterpart of this Agreement.

11.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect until the Release Date.

11.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

CREDIT AGREEMENT – Page 112



--------------------------------------------------------------------------------

11.13. Legal Representation of Agent. In connection with the negotiation,
drafting and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Winstead PC only
has represented and only shall represent Scotiabank in its capacity as Agent and
as a Lender. Each other Lender hereby acknowledges that Winstead PC does not
represent it in connection with any such matters.

11.14. Replacement of Lenders. If any of the following occur:

(i)    any Lender or any Participant request compensation under Section 3.04,

(ii)    Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender or Participant pursuant to
Section 3.01,

(iii)    any Lender is a Defaulting Lender, or

(iv)    any Lender does not vote in favor of an amendment or waiver that
requires the consent or vote of each of the Lenders and is approved by the
Majority Lenders (a “Non-Consenting Lender”),

then Borrower may, at its sole expense and effort, upon notice to such Lender
and/or Participant and the Agent, require such Lender and/or Participant to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 or Section 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)    Borrower shall have paid to the Agent the assignment fee specified in
Section 11.06(b);

(b)    such Lender and/or Participant shall have received payment of an amount
equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender or Participant shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
Participant or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply. Notwithstanding the foregoing, a
Lender shall not be required to make any such assignment and delegation if such
Lender (or its Affiliate) is a Swap Lender with any outstanding Lender Swap
Contract, unless on the date thereof or prior thereto, all such Lender Swap
Contracts have been terminated or novated to another Person and such Lender (or
its Affiliate) shall have received payment of all amounts, if any, payable to it
in connection with such termination or novation.

 

CREDIT AGREEMENT – Page 113



--------------------------------------------------------------------------------

11.15. Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN HARRIS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.16. Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER

 

CREDIT AGREEMENT – Page 114



--------------------------------------------------------------------------------

PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer,” Beneficial Ownership
Regulation and anti-money laundering rules and regulations, including the Act.

11.18. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by Agent and the
Arranger, are arm’s-length commercial transactions between Borrower and each
other Loan Party, on the one hand, and Agent and the Arranger, on the other
hand, (B) each of Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) Agent
and the Arranger, each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for Borrower, any other
Loan Party, or any other Person and (B) neither Agent nor the Arranger has any
obligation to Borrower and any other Loan Party with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the other Loan Parties, and
neither Agent nor the Arranger has any obligation to disclose any of such
interests to Borrower or any other Loan Party. To the fullest extent permitted
by law, each of Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

11.19. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

11.20. Concerning Swap Contracts. Until the Release Date, the benefit of the
Collateral Documents and of the provisions of this Agreement relating to any
collateral securing the Obligations shall also extend to and be available to any
Swap Lenders which are counterparties to any Lender Swap

 

CREDIT AGREEMENT – Page 115



--------------------------------------------------------------------------------

Contract on a pro rata basis in respect of any obligations of Borrower or any of
its Restricted Subsidiaries which arise under any such Lender Swap Contract;
provided the benefits of this Agreement shall not apply to, and the Collateral
Documents shall not secure, trades, confirmations and swap transactions which
are entered into after such Lender ceases to be a Lender or such Affiliate
ceases to be an Affiliate of such Lender under this Agreement. No Swap Lender
shall have any voting rights under any Loan Document as a result of the
existence of obligations owed to it under any such Lender Swap Contract, except
with respect to Collateral to the extent, and only to the extent, set forth in
the final paragraph of Section 11.01. All Lender Swap Contracts, if any, are
independent agreements governed by the written provisions of said Lender Swap
Contracts, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Loan or this Agreement, except as otherwise expressly provided in said
Lender Swap Contract, and any payoff statement from any Lender relating to this
Agreement shall not apply to said Lender Swap Contracts except as otherwise
expressly provided in such payoff statement.

11.21. Concerning Cash Management Agreements. Until the Release Date, the
benefit of the Collateral Documents and the provisions of this Agreement
relating to any collateral securing the Obligations shall also extend to and be
available to any Cash Management Party which is a party to a Secured Cash
Management Agreement on a pro rata basis in respect of any obligations of
Borrower or any of its Restricted Subsidiaries which may arise thereunder. The
benefits of this Agreement shall not apply to, and the Collateral Documents
shall not secure, the Cash Management Obligations of any Cash Management Party
that ceases to be a Lender or an Affiliate of a Lender under this Agreement. No
Cash Management Party shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any Secured Cash
Management Agreement, except with respect to Collateral to the extent, and only
to the extent, set forth in the final paragraph of Section 11.01. All Secured
Cash Management Agreements, if any, are independent agreements governed by the
written provisions of said Secured Cash Management Agreement, which remain in
full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of the Loan or this Agreement, except
as otherwise expressly provided in said Secured Cash Management Contract. Any
payoff statement from any Lender relating to this Agreement shall not apply to a
Secured Cash Management Contract, except as otherwise expressly provided in said
payoff statement.

11.22. Time of the Essence. Time is of the essence of the Loan Documents.

11.23. Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.24. Excluded Swap Obligations. Notwithstanding any other provisions of this
Agreement or any other Loan Document, Obligations guaranteed by any Guarantor,
or secured by the grant of any Lien by such Guarantor under any Collateral
Document, shall exclude all Excluded Swap Obligations with respect to such
Guarantor.

 

CREDIT AGREEMENT – Page 116



--------------------------------------------------------------------------------

11.25. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.26. Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of Texas and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[This space is left intentionally blank. Signature pages follow.]

 

CREDIT AGREEMENT – Page 117



--------------------------------------------------------------------------------

SCHEDULE 1.01

Designated Investment Entities

 

Name

  

Number of Shares or
Percentage Ownership

  

Principal Business Activity

Grizzly Oil Sands ULC

   24.9999%    Owns leasehold interests in the oil sands regions of Alberta,
Canada and is engaged in the development and production of such leasehold
interests.

Tatex Thailand II, LLC

   23.5%    Owns interests in APICO, LLC, an international oil and gas
exploration company.

Windsor Midstream LLC

   22.5%    Previously owned an interest in Coronado Midstream LLC, a gas
processing plant in West Texas.

 

SCHEDULE 1.01, Designated Investment Entities – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender    Applicable
Percentage      Borrowing Base as
of Fourteenth
Amendment
Effective Date      Elected Commitment
Amount as of
Fourteenth
Amendment Effective
Date      Maximum Facility
Amount  

The Bank of Nova Scotia

     10.000000000 %     $ 140,000,000      $ 100,000,000      $ 150,000,000  

KeyBank National Association

     8.500000000 %     $ 119,000,000      $ 85,000,000      $ 127,500,000  

PNC Bank, National Association

     8.500000000 %     $ 119,000,000      $ 85,000,000      $ 127,500,000  

Credit Suisse AG, Cayman Islands Branch

     6.500000000 %     $ 91,000,000      $ 65,000,000      $ 97,500,000  

Barclays Bank PLC

     6.500000000 %     $ 91,000,000      $ 65,000,000      $ 97,500,000  

Wells Fargo Bank, N.A.

     6.500000000 %     $ 91,000,000      $ 65,000,000      $ 97,500,000  

Compass Bank

     6.500000000 %     $ 91,000,000      $ 65,000,000      $ 97,500,000  

U.S. Bank National Association

     6.500000000 %     $ 91,000,000      $ 65,000,000      $ 97,500,000  

JPMorgan Chase Bank, N.A.

     6.500000000 %     $ 91,000,000      $ 65,000,000      $ 97,500,000  

Commonwealth Bank of Australia

     5.000000000 %     $ 70,000,000      $ 50,000,000      $ 75,000,000  

ZB, N.A. dba Amegy Bank

     5.000000000 %     $ 70,000,000      $ 50,000,000      $ 75,000,000  

ABN AMRO Capital USA LLC

     3.500000000 %     $ 49,000,000      $ 35,000,000      $ 52,500,000  

IberiaBank

     3.500000000 %     $ 49,000,000      $ 35,000,000      $ 52,500,000  

Morgan Stanley Senior Funding, Inc.

     3.500000000 %     $ 49,000,000      $ 35,000,000      $ 52,500,000  

BOKF, NA dba Bank of Oklahoma

     3.500000000 %     $ 49,000,000      $ 35,000,000      $ 52,500,000  

Fifth Third Bank

     3.500000000 %     $ 49,000,000      $ 35,000,000      $ 52,500,000  

 

SCHEDULE 2.01, Commitments and Applicable Percentages – Page 1



--------------------------------------------------------------------------------

Lender    Applicable
Percentage      Borrowing Base as
of Fourteenth
Amendment
Effective Date      Elected Commitment
Amount as of
Fourteenth
Amendment Effective
Date      Maximum Facility
Amount  

Canadian Imperial Bank of Commerce, New York Branch

     3.500000000 %     $ 49,000,000      $ 35,000,000      $ 52,500,000  

Associated Bank, N.A.

     3.000000000 %     $ 42,000,000      $ 30,000,000      $ 45,000,000     

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL:

     100.000000000 %     $ 1,400,000,000      $ 1,000,000,000      $
1,500,000,000  

 

 

SCHEDULE 2.01, Commitments and Applicable Percentages – Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.13

Subsidiaries and Other Equity Investments

 

A.

Domestic Restricted Subsidiaries:

 

    

Gator Marine, Inc., a Delaware corporation

    

Gator Marine Ivanhoe, Inc., a Delaware corporation

    

Grizzly Holdings, Inc., a Delaware corporation

    

Jaguar Resources LLC, a Delaware limited liability company

    

Puma Resources, Inc., a Delaware corporation

    

Westhawk Minerals LLC, a Delaware limited liability company

    

Gulfport Appalachia, LLC, a Delaware limited liability company

    

Gulfport Midstream Holdings, LLC, a Delaware limited liability company

    

Gulfport MidCon, LLC, a Delaware limited liability company

 

B.

Foreign Subsidiaries.

 

    

None.

 

C.

Domestic Unrestricted Subsidiaries:

 

    

Mule Sky LLC, a Delaware limited liability company

 

SCHEDULE 6.13, Subsidiaries and Other Equity Investments – Solo Page